Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 1 of 54 Page ID #:3194




  1 THOMAS P. O’BRIEN, State Bar No. 166369
    IVY A. WANG, State Bar No. 224899
  2 NATHAN F. BROWN, State Bar No. 317300
    BROWNE GEORGE ROSS LLP
  3 801 South Figueroa Street Suite 2000
    Los Angeles, CA 90017
  4 Telephone: (213) 725-9800
    Facsimile: (213) 725-9808
  5 E-mail: tobrien@bgrfirm.com
  6 EVAN J. DAVIS, State Bar No. 250484
    HOCHMAN SALKIN TOSCHER PEREZ P.C.
  7 9150 Wilshire Boulevard, Suite 300
    Beverly Hills, California 90212-3414
  8 Telephone: (310) 281-3200
    Facsimile: (310) 859-1430
  9 E-mail: davis@taxlitigator.com
 10 Attorneys for Defendant
    IMAAD SHAH ZUBERI
 11
 12                                  UNITED STATES DISTRICT COURT
 13                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 14
 15 UNITED STATES OF AMERICA,                         Case No. LACR19-00642-VAP
 16                     Plaintiff,                    The Hon. Virginia A. Phillips
 17               vs.                                 DEFENDANT’S INITIAL
                                                      SENTENCING MEMORANDUM;
 18 IMAAD SHAH ZUBERI,                                DECLARATION OF CLAUDE A.
                                                      ARNOLD; EXHIBITS
 19                     Defendant.
                                                      Judge: Hon. Virginia A. Phillips
 20
                                                      Sentencing Date: July 27, 2020
 21                                                   Crtrm: 8A
 22
 23
 24
 25
 26
 27
 28
      1563354.1                                                          Case No. LACR19-00642-VAP
                                     DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 2 of 54 Page ID #:3195




  1                                                  TABLE OF CONTENTS
  2                                                                                                                                Page
  3 I.            Introduction ....................................................................................................... 1
  4 II.           Federal Elections Campaign Act ....................................................................... 2
  5               A.       The Total Amount of Contributions in Violation of FECA Is
                           Substantially less than the $954,558 Claimed by the Government ........ 2
  6
                           1.        Contributions in the Name of Others............................................ 3
  7
                                     a.        Person AA .......................................................................... 3
  8
                                     b.        Other Contributors .............................................................. 5
  9
                           2.        Reimbursements by Mr. Zuberi .................................................... 9
 10
                           3.        Reimbursements of Mr. Zuberi’s Contributions .......................... 9
 11
                  B.       The Contributions Were Not Clearly Based on Foreign Funds............ 10
 12
                           1.        Person A, Person B, Person C, and Person D ............................. 11
 13
                           2.        Company A and Company B ...................................................... 12
 14
                  C.       Courts Show Leniency Towards FECA Violations .............................. 15
 15
                  D.       The Need to Avoid Unwarranted Sentencing Disparities..................... 17
 16
      III.        Tax ................................................................................................................... 18
 17
                  A.       The Federal Tax Losses Equals $3,590,634 ......................................... 18
 18
                           1.        Person J’s oral “75% clawback” agreement rendered these
 19                                  funds not income......................................................................... 19
 20               B.       The Tax Crime Did Not Involve Sophisticated Means......................... 20
 21               C.       Courts Show Leniency Towards Tax Violations .................................. 21
 22 IV.           FARA .............................................................................................................. 23
 23               A.       Non-Relevant Conduct .......................................................................... 24
 24                        1.        Bahrain ........................................................................................ 25
 25                        2.        Turkey ......................................................................................... 28
 26                        3.        Libya ........................................................................................... 28
 27                        4.        Ukraine........................................................................................ 29
 28   1563354.1
                                                                        -i-                             Case No. LACR19-00642-VAP
                                            DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 3 of 54 Page ID #:3196




  1                                                TABLE OF CONTENTS
                                                       (Continued)
  2                                                                                                                            Page
  3               B.       Courts Show Leniency Towards FARA Violations ............................. 30
  4               C.       The Need to Avoid Unwarranted Sentencing Disparities..................... 35
  5 V.            Obstruction ...................................................................................................... 38
  6               A.       Witness Tampering ............................................................................... 38
  7                        1.        Person LL.................................................................................... 38
  8                                  a.       Background....................................................................... 38
  9                                  b.       Alleged Fraud ................................................................... 39
 10                                  c.       Alleged Witness Tampering: 5/4/17 ................................ 39
 11                                  d.       Alleged Witness Tampering: 6/21/17-7/28/17 ................. 43
 12                        2.        Person C ...................................................................................... 44
 13                                  a.       Background....................................................................... 44
 14                        3.        Person MM: ................................................................................ 45
 15                                  a.       Alleged Witness Tampering: Unknown Date .................. 45
 16                        4.        USCares Investors ...................................................................... 46
 17                                  a.       Alleged Fraud ................................................................... 46
 18                                  b.       Alleged USCares Investors Tampering: 4/28/17 to
                                              3/14/19 .............................................................................. 47
 19
      VI.         Conclusion ....................................................................................................... 49
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1563354.1
                                                                     -ii-                            Case No. LACR19-00642-VAP
                                           DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 4 of 54 Page ID #:3197




  1                                          TABLE OF AUTHORITIES
  2                                                                                                                Page(s)
  3 Cases
  4 Citizens United v. Federal Election Comm’n,
       558 U.S. 310 (2010) ........................................................................................... 31
  5
  6 Meese v. Keene,
       481 U.S. 465 (1987) ........................................................................................... 32
  7
    U.S. v. O’Donnell,
  8
       608 F.3d 546 (9th Cir. 2010) ................................................................................ 6
  9
    United States v. Ben Israel,
 10    No. 1:13-cr-00572 (N.D. Il.) ........................................................................ 35, 36
 11
    United States v. Chaudhry,
 12    No. 1:18-cr-00226 (D. Md.) ............................................................................... 37
 13 United States v. Hsia,
 14   176 F.3d 517 (D.C. Cir. 1999).............................................................................. 6
 15 United States v. Kanchanalak,
      41 F. Supp. 2d 1 (D.D.C.), rev’d on other grounds, 192 F.3d 1037
 16
      (D.C. Cir. 1999) .................................................................................................... 5
 17
    United States v. Manafort,
 18   No. 1:17-cr-00201 (D.D.C.) ............................................................................... 36
 19
    United States v. Martin,
 20   278 F.3d 988 (9th Cir. 2002) .............................................................................. 33
 21 United States v. Siegelman,
 22   640 F.3d 1159 (11th Cir. 2011) .......................................................................... 28
 23 United States v. Siljander,
 24   No. 4:07-cr-00087 (W.D. Mo.) .............................................................. 34, 35, 36

 25 United States v. Terry,
        707 F.3d 607 (6th Cir. 2013) .................................................................. 28, 29, 32
 26
 27 United States v. Vincent et al.,
        No. 1:05-cr-00059 (S.D.N.Y) ....................................................................... 35, 36
 28 1563354.1                                     -iii-                              Case No. LACR19-00642-VAP
                                        DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 5 of 54 Page ID #:3198




  1                                          TABLE OF AUTHORITIES
                                                   (Continued)
  2                                                                                                                Page(s)
  3 Statutes
  4 18 U.S.C. § 3353(a) ................................................................................................. 15
  5
    22 U.S.C. § 611.................................................................................................. 30, 31
  6
    22 U.S.C. § 613.................................................................................................. 27, 29
  7
    52 U.S.C. § 30116(a)(8) ............................................................................................ 6
  8
  9 52 U.S.C. § 30122...................................................................................................... 6
 10 Federal Elections Campaign Act ...................................................................... passim
 11 Other Authorities
 12
    11 CFR § 110.6(c) ..................................................................................................... 6
 13
    USSG § 1B1.1(a) ..................................................................................................... 24
 14
    USSG § 1B1.3(1)(A) ............................................................................................... 24
 15
 16 USSG § 1B1.3(a)(2) .......................................................................................... 24, 25
 17 USSG § 2B1.1...................................................................................................... 2, 10
 18 USSG § 2C1.8(b)(1) ...................................................................................... 2, 10, 15
 19
    USSG § 2C1.8(b)(2) ................................................................................................ 15
 20
    USSG § 2C1.8(b)(2)(a) ............................................................................................ 15
 21
 22 USSG § 2T1.1(a)(1)................................................................................................. 22
 23 USSG § 2T1.1(b)(1) ................................................................................................ 22
 24 USSG § 2T1.1(b)(2) ................................................................................................ 22
 25 USSG § 3D1.2(d)......................................................................................... 25, 26, 27
 26
    USSG § 5G1.2 ......................................................................................................... 23
 27
 28
       1563354.1
                                                                -iv-                          Case No. LACR19-00642-VAP
                                        DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 6 of 54 Page ID #:3199




  1 I.      Introduction
  2         Mr. Zuberi does not dispute that he is guilty, or any facts in his plea
  3 agreement. To the contrary, his decision to plead guilty pre-indictment conclusively
  4 demonstrates that he has accepted responsibility for his crimes. The USPO has
  5 recognized this by recommending not only acceptance of responsibility credit under
  6 the United States Sentencing Guidelines (“Guidelines”), but also a downward
  7 variance (to a still-lengthy 60-month recommendation) to appropriately reflect the
  8 nature and seriousness of Mr. Zuberi’s crimes.
  9         The government’s seriatim and extraordinarily lengthy sentencing briefing—
 10 unprecedented in both respects in the experience of all defense counsel representing
 11 Mr. Zuberi—reflects that the government really, really wants to make an example of
 12 Mr. Zuberi well beyond that merited by his actions. The government is whispering,
 13 and sometimes yelling, in the Court’s ear that Mr. Zuberi is Paul Manafort, Bernie
 14 Madoff, and Leona Helmsley all wrapped into one mendacious package.
 15 Notwithstanding the government’s burden, all assumptions should be against him.
 16 Ignore that he pled guilty and accepted responsibility—the government will file
 17 hundreds of pages of sentencing positions and then blame Mr. Zuberi (for “not
 18 accepting responsibility”) for the government’s unnecessarily long briefing.1
 19         The USPO listened to the government and Mr. Zuberi, weighed the
 20 Guidelines and the § 3553(a) factors, and recommended a below-Guidelines
 21 sentence that is still higher than most sentences in similar cases. Incensed that the
 22 USPO did not recommend the pound of flesh that the government desired, the
 23 government has now attempted to sensationalize Mr. Zuberi’s conduct (relevant or
 24 not) and demonize Mr. Zuberi by making innumerable misinterpreted and
 25
      1
 26   On the date of this filing, May 18, 2020, the government absurdly recommended
    that the Court not afford Mr. Zuberi three points for acceptance of responsibility,
 27 despite the fact that he pled pre-indictment. Mr. Zuberi will be addressing this issue
 28 in a follow-on filing.
    1563354.1
                                              -1-                  Case No. LACR19-00642-VAP
                             DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 7 of 54 Page ID #:3200




  1 unsupported assertions of fact in over 100 pages of briefing. While Mr. Zuberi is
  2 concerned the government will twist his response to claim he is not accepting
  3 responsibility, he is compelled to respond to at least some of the exaggerated
  4 allegations. Each of the government’s briefs is addressed below.
  5 II.           Federal Elections Campaign Act
  6               Mr. Zuberi does not dispute that since 2015 he has made certain political
  7 contributions in the names of others, reimbursed individuals for their political
  8 contributions, or received reimbursements for his own contributions in violation of
  9 the Federal Elections Campaign Act (“FECA”). However, in its calculations, the
 10 government grossly exaggerates Mr. Zuberi’s improper contributions in both the
 11 number of contributions and the aggregate amount of donations. Further, while
 12 some of the political contributions that Mr. Zuberi helped facilitate did involve
 13 foreign individuals, the law in this area is far from clear, and Mr. Zuberi had
 14 received conflicting advice from various campaigns as to whether the contributions
 15 were permitted or not; this ambiguity and confusion renders the “foreign
 16 contributions” enhancement inapplicable.
 17               A.    The Total Amount of Contributions in Violation of FECA Is
 18                     Substantially Less than the $954,558 Claimed by the Government
 19               In its updated FECA spreadsheet, the government has identified 131 political
 20 contributions, totaling between $633,538 and $954,558, which it claims violate or
 21 potentially violate FECA. (O’Brien Decl. re Gov. Response to Def. PSR
 22 Objections, ECF 109, Ex. 19.) As will be shown below, this amount far exceeds the
 23 actual amount of $385,358. Because the actual amount of FECA violations
 24 committed by or at the behest of Mr. Zuberi is less than $550,000, the proper
 25 offense level under USSG § 2C1.8(b)(1) and USSG § 2B1.1 is a 12-level rather than
 26 a 14-level increase.
 27
 28
      1563354.1
                                                    -2-                  Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 8 of 54 Page ID #:3201




  1               1.     Contributions in the Name of Others
  2                      a.    Person AA
  3         In its newest version of the FECA spreadsheet the government has identified
  4 53 contributions in the name of Person AA that it claims were, or were likely, FECA
  5 violations and which total $176,000. (ECF 109, Ex. 19.) While Mr. Zuberi does not
  6 dispute that some of the contributions made in the name of Person AA may have
  7 violated FECA, the government has again interpreted all of the identified
  8 contributions in the light most unfavorable to Mr. Zuberi, thereby overestimating the
  9 total amount of FECA violations made in the name Person AA.
 10         The government concedes that USC Credit Union (“USSCU”) account
 11 xx6250-xx was a joint account held by Mr. Zuberi and Person AA, and that, out of
 12 an “abundance of caution,” the Court may choose to not count some of the political
 13 contributions made in the name of Person AA from this account. (Gov. Response to
 14 Def. PSR Objections, ECF 106, at 17.)2 However, the government asserts that only
 15 a $5,200 contribution by Person AA to Campaign FF should be considered
 16 potentially valid, as Person AA did not earn enough from Person AA’s pension and
 17 social security over the time period in question to cover all of Person AA’s
 18 contributions. (Id. at 16-17.)
 19         The “abundance of caution” advice is well-taken, as the government never
 20 tried to develop or present a full picture of Person AA’s worldwide financial picture,
 21 resulting in the government failing to carry its burden to show that any person of
 22 Person AA’s contributions should be included in Mr. Zuberi’s FECA computation.
 23 The government acknowledges that, during that time period, Mr. Zuberi transferred
 24 $330,400 into that joint account. (Id. at 16.) Due to their close personal
 25 relationship, Mr. Zuberi and Person AA maintained an equally close financial
 26
 27   2
      Note that all page citations to documents filed with the Court are to the ECF page
 28 number, not necessarily the page number noted on the bottom of the document.
    1563354.1
                                              -3-                  Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 9 of 54 Page ID #:3202




  1 relationship, as evidenced by their multiple joint accounts and credit cards. To the
  2 extent that Mr. Zuberi chose to finance Person AA’s spending or provide Person AA
  3 with extra income, Person AA had the authority and agency to spend those
  4 additional funds however Person AA wished, including by making political
  5 contributions. Additionally, in claiming that Person AA only earned $108,450 over
  6 the time period in question, the government fails to take into account any additional
  7 sources of funds Person AA had outside of Person AA’s pension or social security.
  8 For example, Person AA earned rental income from property Person AA owned
  9 overseas and held additional funds in a joint bank account with Mr. Zuberi there as
 10 well. (See, Decl. of Nathan F. Brown in Support of Defendant’s Sentencing
 11 Position Memo., ¶ 3) (discussing an additional joint bank account in Pakistan
 12 between Mr. Zuberi and Person AA.) Since the government has not taken into
 13 account all of Person AA’s potential sources of funds, and overlooks Person AA’s
 14 authority to spend all funds in Person AA’s joint accounts with Mr. Zuberi, it simply
 15 cannot credibly assert that Person AA had insufficient funds to pay the contributions
 16 in Person AA’s name. As such, the Court should not include any of the
 17 contributions made from Person AA’s USSCU joint account xx6250-xx.
 18               In addition, as stated in Mr. Zuberi’s PSR objections, Person AA was an
 19 authorized user of a Chase credit card xxx7267. (Def. Objections to PSR, ECF 90,
 20 at 11.) Person AA made a $5,000 contribution from that card on September 27,
 21 2012. (ECF 109, Ex. 19.) Despite the fact that this card was in the name of Person
 22 AA, the government claims this contribution was illegal because the charge was
 23 paid by the USSCU account xx6700-xx. Regardless of whether the USSCU account
 24 xx6700-xx was a joint account at the time of the transaction, Person AA was
 25 authorized to spend funds on Chase credit card xxx7267 as Person AA’s own.
 26 Person AA’s contribution on Chase credit card xxx7267 should therefore be backed
 27 out of the Court’s calculations.
 28               The government also erroneously claims that, with the exception of Person
      1563354.1
                                                  -4-                    Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 10 of 54 Page ID #:3203




   1 AA’s contributions to Campaign FF, all of Person AA’s contributions were
   2 ultimately sourced by Mr. Zuberi’s foreign clients. (ECF 106, at 14.) The
   3 government has produced a spreadsheet purportedly identifying the foreign source
   4 of each of Person AA’s potentially valid contributions. (ECF 109, Ex. 25.) Mr.
   5 Zuberi does not deny he was conducting business with Person J and the Sri Lanka
   6 government at the time. However, other than a similar timeframe, the government
   7 has failed to make any connection between the transfers from Person J and the Sri
   8 Lanka wire to any political contributions.3 The subsequent transfers from Mr.
   9 Zuberi’s Barclays account to his American accounts prove nothing more than that
  10 Mr. Zuberi, as he often did, moved money earned outside of the United States into
  11 his joint account with Person AA, thereby increasing their liquidity. Ultimately,
  12 other than the fact that these wires from foreign sources occurred at a similar time as
  13 the contributions in question, the government has not shown that these wires were
  14 intended as reimbursements for Person AA’s contributions. These mere inferences
  15 based on timing cannot support the government’s claims of FECA violations. “In
  16 such a First Amendment-sensitive area as the regulation of campaign contributions
  17 by felony prosecution, it simply is constitutionally impermissible to pile so many
  18 inferences on top of each other.” United States v. Kanchanalak, 41 F. Supp. 2d 1, 5
  19 (D.D.C.), rev’d on other grounds, 192 F.3d 1037 (D.C. Cir. 1999)).
  20               Based on these arguments, the Court should subtract the additional $10,000 of
  21 contributions that were sourced directly or indirectly from Person AA’s joint
  22 accounts with Mr. Zuberi from the FECA violation calculations.
  23                           b.     Other Contributors
  24               While FECA does prohibit contributions in the name of another, it is only in
  25
  26
       3
        Mr. Zuberi disputes the government’s claim that his objection lacks good faith, as
  27
       Mr. Zuberi will dispute the foreign nature of the contributions to Campaign DD.
  28
       1563354.1
                                                     -5-                  Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 11 of 54 Page ID #:3204




   1 situations where the true/original source of the contribution is hidden.4 Indeed, the
   2 statute itself contemplates the use of intermediaries or conduits in facilitating
   3 contributions to federal committees and candidates: “The intermediary or conduit
   4 shall report the original source and the intended recipient of such contribution to the
   5 Commission and to the intended recipient.” 52 U.S.C. § 30116(a)(8).5
   6               The purpose of the FECA prohibition against contributions in the names of
   7 others to promote transparency by ensuring the true or original sources of the
   8 contributions are reported. United States v. Hsia, 176 F.3d 517, 524 (D.C. Cir.
   9 1999) (holding that FECA’s “demand for identification of the ‘person ... who makes
  10 a contribution’ is not a demand for a report on the person in whose name money is
  11 given; it refers to the true source of the money.”).
  12               For this reason, the vast majority of the reported cases of prosecutions of
  13 conduit contributions are where individual A made a contribution to a federal
  14 candidate, but individual B either gave individual A the funds to make the
  15 contribution or later reimbursed individual A for that contribution. If individual A is
  16 the mere mechanism for the contribution, but the true source of funds is reported, it
  17
       4
  18    Note the referenced Section 441f of FECA has been re-codified as 52 U.S.C.
       § 30122.
  19
       5
  20     The government claims that Mr. Zuberi’s reference to earmarked contributions is
       misplaced. (ECF 106, at 19, n.18.) Mr. Zuberi is not claiming that he properly
  21   followed every earmark reporting requirement as required under 11 CFR § 110.6(c).
  22   He merely cites this provision of the law to show that his earmarked contributions
       were, as the Probation Officer Recommendation described, “problematic, [but] not
  23   usually illegal. Instead, what makes his actions illegal is lack of disclosure and
  24   material omission of his conduct and not the conduct itself.” (ECF 57, at 5.) While
       the government claims that earmarked contributions are generally conducted by
  25   political actions committees, unregistered conduits can still participate in earmarked
  26   contributions. Earmarked Contributions, Federal Election Commission,
       https://www.fec.gov/updates/earmarked-contributions/ (last visited May 18, 2020).
  27   Simply put, had Mr. Zuberi properly filed the required paperwork with the Federal
  28   Elections Commission, there would potentially be no issue with these contributions.
       1563354.1
                                                      -6-                   Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 12 of 54 Page ID #:3205




   1 is not a violation of FECA. U.S. v. O’Donnell, 608 F.3d 546, 550 (9th Cir. 2010)
   2 (“To identify the individual who has made the contribution, we must look past the
   3 intermediary’s essentially ministerial role to the substance of the transaction.”)
   4 (emphasis added). Such was the case in many of the contributions facilitated by
   5 Mr. Zuberi.
   6         In Person GG’s interview with the FBI, Person GG stated that this was the
   7 exact method by which Person GG made a contribution through Mr. Zuberi.
   8 (Brown Decl. re Def. PSR Objections, ECF 103, Ex. 7, at 3-4.) Person GG agreed
   9 to make campaign contributions, but, since Person GG did not have his credit card,
  10 Person GG authorized Mr. Zuberi to make the contribution in Person GG’s name.
  11 (Id.) Person GG later repaid Mr. Zuberi in cash and had the remainder deducted
  12 from Person GG’s salary. (Id.) While the government claims there was “no pattern
  13 of reduced payments to Person GG,” (ECF 106, at 20), the payments from Mr.
  14 Zuberi to Person GG identified by the government corroborate Person GG’s
  15 statements that he was only paid around $2,500, rather than the $4,000 he was owed.
  16 (ECF 109, Ex. 26.) Therefore, since the ultimate source of the funds used to make
  17 the contribution – i.e., Person GG – was the individual identified on the
  18 contribution, these contributions met the spirit, if not the text, of FECA.
  19         In his PSR objections, Mr. Zuberi noted that while Person P made two
  20 contributions using Mr. Zuberi’s credit card, the government has produced
  21 insufficient evidence to show Person P’s lack of reimbursement. (ECF 90, at 11) In
  22 an attempt to remedy this, the government provided a summary of financial
  23 transactions between Mr. Zuberi and Person P. (ECF 109, Ex. 28.) The government
  24 acknowledges that this spreadsheet indicates that there was an interruption in
  25 payments to Person P in 2015, but explains, based on the statement of a psychologist
  26 dealing with Person P’s child custody issues, that the “logistics of [Person P’s]
  27 business is beyond my scope of expertise,” and that there was a temporary
  28 “misunderstanding” regarding the payments. (ECF 109, Ex. 29, at 3.) In addition to
     1563354.1
                                           -7-                 Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 13 of 54 Page ID #:3206




   1 the fact that this witness has no percipient knowledge of Mr. Zuberi’s financial
   2 relationship with Person P, the government’s filings fail to point out that the
   3 “misunderstanding” in question revolved around Mr. Zuberi “asking [Person P] to
   4 return funds.” (Id.) If anything, the government’s Exhibit 29 shows that Mr.
   5 Zuberi’s expected financial reimbursement for the $10,200 contributions made by
   6 Person P was satisfied by the two missing $5,000 payments to Person P in June and
   7 July of 2015.
   8         In his PSR objections, Mr. Zuberi also identified an April 27, 2012
   9 contribution by a Person BB that appeared to be a mere filing error. (ECF 90, at
  10 14.) As stated in his PSR objections, Mr. Zuberi and his spouse, Person O, often
  11 made simultaneous contributions to political candidates. (Id.) While Mr. Zuberi
  12 made a contribution to Campaign A on April 27, 2012, there was no corresponding
  13 contribution from Person O, but there was a contribution by Person BB. (ECF 109,
  14 Ex. 19.) While researching the FECA violations alleged by the government, Mr.
  15 Zuberi’s legal team discovered that if one were to conduct a Google search for
  16 “Imaad Zuberi spouse,” Person BB is the first name that results from the search
  17 results. (ECF 90, at 14.) Person O’s likely intent regarding this contribution can be
  18 inferred by her common pattern of donating.6
  19         Finally, as will be discussed in more detail below, the contributions that Mr.
  20 Zuberi facilitated on behalf of Person A, Person B, Person C, Person D, and their
  21 relatives were made either with the individuals’ own credit cards or at the direction
  22 of those individuals, who later reimbursed Mr. Zuberi. While Person C has testified
  23 that no such person as Margaret [Last name of Person C] exists (ECF 106, at 24),
  24
  25   6
       The government further claims that had Person BB’s contribution been credited to
  26 Mr. Zuberi’s spouse, the campaign limitations for Campaign A would have been
     violated, as there was a later contribution in the name of “William W. Rao.” (ECF
  27 106, at 21, n. 20.) William W. Rao is not Mr. Zuberi’s spouse, and Mr. Zuberi does
  28 not argue that this contribution is a valid contribution in the name of his spouse.
     1563354.1
                                                 -8-                   Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 14 of 54 Page ID #:3207




   1 the government has not proven that it was Mr. Zuberi who caused the name
   2 Margaret to be used on the contribution. Although Person A and Person D are
   3 foreign nationals, and the funds for Person A, Person B, Person C, Person D were
   4 routed through the foreign Company A or Company B, for the reasons outlined in
   5 the following section, these contributions should not be considered foreign for the
   6 purposes of determining the total amount of FECA violations.
   7        Accordingly, of the alleged FECA violations for contributions made in the
   8 names of others, $238,800 should be backed out for the reimbursed contributions on
   9 behalf of Person GG, Person P, and Person BB, Person A, Person B, Person C,
  10 Person D, and their relatives.
  11               2.    Reimbursements by Mr. Zuberi
  12        In his PSR objections, Mr. Zuberi disputed the inclusion of the May 5, 2015
  13 contribution by Person JJ. (ECF 90, at 12.) Person JJ told investigators that she
  14 made contributions in her own name using her own credit card, and only used Mr.
  15 Zuberi’s donor code. (ECF 109, Ex. 13.) Person JJ also told investigators that she
  16 was not reimbursed by Mr. Zuberi for these contributions, but was reimbursed for
  17 certain business expenses. (Id.) The government simply has not produced sufficient
  18 evidence to prove that Mr. Zuberi’s payments to Person JJ were a reimbursement for
  19 her $2,700 political contribution and not for other purposes.
  20               3.    Reimbursements of Mr. Zuberi’s Contributions
  21        The government has identified contributions made in the name of either Mr.
  22 Zuberi or his spouse that were allegedly funded by foreign sources. (ECF 106, at
  23 21-22.) Although the government has produced an email in which Mr. Zuberi told
  24 Person C that a contribution had been made in his name to Campaign D may not
  25 have been true (ECF 109, Ex. 37a), that email alone does not prove that the $90,000
  26 wire from Person C was instead used to fund contributions to Campaign D on behalf
  27 of Mr. Zuberi, Person O, and Person AA. The same can be said of Person O’s
  28 contributions to Campaign DD, which although near in time to the $136,600 wire,
     1563354.1
                                           -9-                  Case No. LACR19-00642-VAP
                             DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 15 of 54 Page ID #:3208




   1 cannot be immediately tied to it. Finally, the only information that can connect Mr.
   2 Zuberi’s email regarding the $33,400 contributions, which is addressed to unknown
   3 individuals and makes the demand for reimbursement, is Person C, whose lack of
   4 credibility will be discussed below. (ECF 109, Ex. 39.) As such, the Court should
   5 not count any of the contributions identified in the government’s Exhibit 35 as
   6 violations of FECA.
   7         In total, combining all the contributions from the above described categories,
   8 the Court should back out $389,000 from the $633,538 total of alleged FECA
   9 violations, resulting in a total amount of all contributions that legitimately violate
  10 FECA of only $385,358. Using this new amount, the proper offense level under
  11 USSG § 2C1.8(b)(1) and USSG § 2B1.1 is a 12-level rather than a 14-level increase.
  12         B.    The Contributions Were Not Clearly Based on Foreign Funds
  13         Mr. Zuberi does not deny that some of the contributions he helped to facilitate
  14 involved foreign individuals. However, as stated in his PSR objections, Mr. Zuberi
  15 relied upon the confirmations of various political campaigns that a foreign national
  16 could make a political contribution to attend a function as the guest of his or her
  17 spouse who was a United States citizen. (ECF 90, at 18.) Mr. Zuberi does not deny
  18 that he made solicitations for such contributions – only that, based on the
  19 information provided to him by the campaigns, he was under the impression, even if
  20 a mistaken one, that such practices were permissible.7
  21         As an initial matter, the introduction section of the government’s FECA
  22 sentencing position paper baldly asserts that “Person MM, a citizen of the United
  23
  24
       7
       Mr. Zuberi readily admits that at least one campaign informed him that a
  25 contribution on behalf of Person A could not be made. However, this guidance
  26 conflicted with both his directives of other campaigns, and his previous experience.
     As a result of the confusion guidance, Mr. Zuberi chose to follow the
  27
     recommendations proclaiming the legitimacy of the contributions.
  28
     1563354.1
                                               -10-                 Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 16 of 54 Page ID #:3209




   1 Arab Emirates,8 routed $290,000 to Zuberi’s bank accounts to fund campaign
   2 contributions.” (ECF 87, at 4-5.) However, Person MM is never again mentioned
   3 in either the government’s FECA Sentencing Position Paper or the government’s
   4 Response to Mr. Zuberi’s Objections to the PSR. (ECF 87, at 106.) Since the
   5 government has offered no further evidence or argument as to this alleged $290,000
   6 contribution, the Court should not consider these funds when determining whether
   7 foreign funds were used in violation of FECA.
   8                     1.    Person A, Person B, Person C, and Person D
   9               The vast majority of contributions that the government claims are foreign
  10 involve Mr. Zuberi’s facilitation of contributions on behalf of Person A, Person B,
  11 Person C, and Person D. Mr. Zuberi does not deny that Person A and Person D are
  12 foreign nationals. Mr. Zuberi also does not deny that he helped facilitate
  13 contributions on behalf of Person A and Person D. However, Person A is married to
  14 a United States citizen, Person B, and Person D is married to another United States
  15 citizen, Person C.
  16               Mr. Zuberi only began to help facilitate the contributions of Persons A and D
  17 after staffers at a major political campaign informed Mr. Zuberi that foreign national
  18 spouses to United States citizens could contribute towards and attend political
  19 events with their spouses. (See, e.g., ECF 103, Ex. 14.) Initially, Mr. Zuberi made
  20 it abundantly clear to the campaign that Person D was a foreign national, and
  21 questioned the campaign multiple times to make sure it was permissible for Person
  22 D to attend with Person A, a United States citizen. (Id.) While it may be true that
  23 the information the campaign provided to Mr. Zuberi was incorrect, his reliance on
  24 the campaign’s approval after questioning it multiple times was understandable.
  25               Based on his understanding from this precedent and the attempts of various
  26 campaigns to invite Person C and Person D, Mr. Zuberi continued to rely on the
  27
       8
  28       Mr. Zuberi believes Person MM is actually a citizen of Kuwait.
       1563354.1
                                                    -11-                  Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 17 of 54 Page ID #:3210




   1 campaigns’ consent to facilitate contributions on behalf of Person A to accompany
   2 Person B, and Person D to accompany Person C, to various political functions
   3 throughout the United States and the world.
   4               The government disputes Mr. Zuberi’s reliance on the campaign’s previous
   5 acceptance of Person D by pointing to an episode where Mr. Zuberi invited Person
   6 E and Person F to attend a political event with Person C. (ECF 109, Ex. 30A, 30G.)
   7 When Person E pointed out that the contribution form stated that foreign nationals
   8 are prohibited from contributing, Mr. Zuberi responded that “[w]e will try to do the
   9 same way we did for [Person D].” (ECF 109, Ex. 30A.) Unsurprisingly, the
  10 government interprets this exchange to infer some type of nefarious intent by Mr.
  11 Zuberi. However, “the way [Mr. Zuberi] did for [Person D]” previously was not to
  12 hide Person D’s nationality from the campaign, but to clearly inform the campaign
  13 of Person D’s foreign nationality and check to make sure she was allowed to attend.
  14 (ECF 103, Ex. 14.) The government’s Exhibit 30G is consistent with this approach,
  15 as Person E and Person F clearly identified their foreign P.O. Box on the form for
  16 Mr. Zuberi to forward to the campaign. (ECF 109, Ex. 30G.). Additionally,
  17 because the events attended by Persons A, B, C, and D, supported high level
  18 politicians, the campaigns required, and Mr. Zuberi supplied, the passport
  19 information for these individuals. (Exhibit 1). Such activity is not consistent with
  20 an individual attempting to hide the foreign nationality of a contributor.
  21               The government further disputes Mr. Zuberi’s reliance on the political
  22 campaign’s acceptance by pointing out that Mr. Zuberi frequently had to read
  23 boilerplate statements specifically forbidding foreign contributions prior to every
  24 contribution. Mr. Zuberi does not deny the existence of these jargony admonitions
  25 displayed in small font, but admits that he simply did not pay attention to them
  26 while filing his contributions.
  27                     2.    Company A and Company B
  28               While Mr. Zuberi was also aware that corporations are prohibited from
       1563354.1
                                                   -12-                  Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 18 of 54 Page ID #:3211




   1 making political contributions, Mr. Zuberi always thought of the contributions made
   2 on behalf of Persons A, B, C, and D as being made in their individual capacities
   3 regardless of how the funds were transferred to him.
   4         In support of its argument, the government points to an email Mr. Zuberi sent
   5 to Person LL in which he acknowledges that contributions cannot come from
   6 corporations. (ECF 109, Ex. 33.) However, Mr. Zuberi only made that statement
   7 because Person LL attempted to wire funds directly from his company to a political
   8 campaign. (Id.) Such was not the case here. Company A and Company B were not
   9 attempting to make contributions to the campaigns directly, but were merely the
  10 channel through which the owners/operators of those companies, Person A and
  11 Person C, and their spouses, Person B and Person D, could route their money to Mr.
  12 Zuberi.9 Company A and Company B, even if they are foreign, were not the
  13 ultimate source of the funds; they were merely the vehicle through which United
  14 States citizens Person A and Person C sent their funds. If a U.S. person owns a
  15 foreign corporation and pays a campaign contribution from the foreign corporation’s
  16 bank account with funds the corporation owed to the U.S. Person (e.g. deferred
  17 salary or bonus), this does not alter the character of the contribution as being from a
  18 U.S. person. The substance is the same either way, regardless whether the U.S.
  19 person had the foreign corporation pay him first and then paid the contribution
  20 personally, or instead just had his company cut the check directly. At minimum, the
  21 government cannot show Mr. Zuberi committed a crime by treating a direct payment
  22 from a U.S. person’s corporation as being from the U.S. person.
  23         The government also erroneously claims that nearly all of the more than $1.5
  24
  25   9
       The government assumes without offering any proof that Mr. Zuberi knew that the
  26 U.S. person-husband Person C had put the ownership of his company in the name of
     his wife Person D, presumably to avoid U.S. taxes; Person C ran the company and
  27 there was no reason for Mr. Zuberi to know that Person C had no formal ownership
  28 thereof.
     1563354.1
                                             -13-                 Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 19 of 54 Page ID #:3212




   1 million in wire transfers from Person C to Mr. Zuberi were for political
   2 contributions (ECF 87, at 8), despite the fact that Mr. Zuberi and Person C had a
   3 long-standing business relationship. Mr. Zuberi admits that some of the wire
   4 transfers sent by Person C were for political contributions for Persons A, B, C, and
   5 D to attend certain events. But Mr. Zuberi disputes Person C’s claim that all of the
   6 wires from Person C through Company B were for contributions. Person C’s claim
   7 rings hollow given the fact that the government has also claimed that Mr. Zuberi
   8 earned over a million dollars in unreported, taxable income from work done for
   9 Company B.
  10               The government additionally claims that Mr. Zuberi “manufactured
  11 fraudulent invoices to conceal foreign corporation funding of contributions . . . .”
  12 (ECF 106, at 22.) While Mr. Zuberi does not dispute that the description of the
  13 invoices may not have expressly detailed the political nature of the wire transfers,
  14 the government cannot prove that these invoices were created with the intent of
  15 concealing the nature of political contributions from the United States government.
  16 Rather, even Person C testified that the only reason that the invoices were created at
  17 all was to appease the banks in Kuwait. (Exhibit 2.) Therefore, the fact that the
  18 invoices were inaccurate do not establish that Mr. Zuberi knew that United States
  19 citizens cannot route their political contributions through their foreign companies.
  20               Mr. Zuberi also rejects the government’s allegation that he engaged in
  21 widespread fraudulent practices against those whose political contributions he
  22 solicited. As stated above, Mr. Zuberi had extensive business relationships with
  23 Person A and Person C. While he did facilitate political contributions on behalf of
  24 Person A, Person C, and their respective spouses, any amount outside of the political
  25 contribution was merely compensation for their ongoing business relationships.
  26 Furthermore, Person C’s claim that all wires to Mr. Zuberi were solely for the
  27 purpose of political contributions is not credible, Person C’s lack of credibility will
  28 be discussed more in depth below.
       1563354.1
                                                    -14-                  Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 20 of 54 Page ID #:3213




   1               Ultimately, since Mr. Zuberi relied on his previous experience that it was
   2 permissible for American citizens to make contributions in their own names as well
   3 as the names of their spouse, and all allegedly foreign funds identified by the
   4 government can be tied to Person C and Person B, both of whom are United States
   5 citizens, the Court should not apply a two-level increase under USSG
   6 § 2C1.8(b)(2)(a) for involving foreign nationals.
   7               C.    Courts Show Leniency Towards FECA Violations
   8               Despite the foregoing, Mr. Zuberi recognizes and accepts responsibility for
   9 the fact that he did, on numerous occasions, violate FECA. Nevertheless, the
  10 government’s contention that severe punishment is warranted at, or above, the
  11 Guideline range, is unsupported. The crux of the government’s argument is that Mr.
  12 Zuberi’s “FECA violations were egregious as to length and scope” and “many of
  13 these FECA violations were intertwined with Zuberi’s efforts to corrupt democratic
  14 processes and institutions while acting as an agent for foreign interests.” (ECF 87,
  15 at 15.) The government fails to recognize that the Guidelines already more than
  16 account for the number and scope of the violations, through adding two additional
  17 points to his Guideline calculations. See, USSG § 2C1.8(b)(1); (ECF 58, ¶¶ 111-
  18 113.) Similarly, they already account for the alleged fact that some of the donations
  19 came from foreign sources. See USSG § 2C1.8(b)(2). These facts do not make Mr.
  20 Zuberi’s crime unique or worthy of additional punishment beyond the Guidelines.
  21               To the contrary, courts have consistently found that that the advisory
  22 Guideline range for these crimes suggests far greater punishment than necessary to
  23 meet the goals of 18 U.S.C. § 3353(a). Within-Guideline sentences are the
  24 exception, and well-below-Guideline sentences are the norm. The Sentencing
  25 Commission’s 2019 Annual Report and Sourcebook of Federal Statistics reveals the
  26 following data for bribery and corruption crimes, which includes FECA violations10:
  27
       10
  28        All figures in tables are based on the data in Exhibit 3.
       1563354.1
                                                     -15-                  Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 21 of 54 Page ID #:3214




   1                    Metric                     All Guidelines11            2C1.8
   2    Sentences within Guideline Range
   3            Frequency                       18.5%                   0.0%
   4    Downward Departures
   5            Frequency                       42.5%                   0.0%12
   6            Mean Decrease                   61.7%                   N/P
   7            Median Decrease                 55.6%                   N/P
   8    Downward Variances
   9            Frequency                       35.3%13                 100.0%14
  10            Mean Decrease                   55.2%                   N/P
  11            Median Decrease                 50.0%                   N/P
  12
  13
               In other words, less than 19 percent of courts determined that the Guideline
  14
       range reflected an appropriate punishment for these types of crimes. More than 35
  15
       percent of defendants received a downward variance and more than 42 percent
  16
  17
       11
  18     This includes all guidelines that fall within the “bribery/corruption” category.
       Appendix A states that “Bribery/Corruption includes offenses involving public
  19   officials and violations of federal election campaign laws . . . [including, among
  20   other crimes,] making, receiving, or failing to report a contribution, donation, or
       expenditure in violation of the Federal Election Campaign Act.” It also specifically
  21   “includes offenders sentenced under USSG §§. . . 2C1.8,” among others. (Exhibit
  22   3.)
       12
  23        The Commission’s report only included two cases.
  24   13
         Table 31 shows 133 variances at a percentage of 39.0%. (Exhibit 3.) However,
  25 Table 36 indicates that 5 of these 133 variances were upward. (Id.) Mr. Zuberi’s
     counsel has used these numbers to calculate the figure shown in the chart.
  26
     14
         The Sentencing Commission’s report does not indicate whether either of the
  27
     variances was upward.
  28
     1563354.1
                                              -16-                Case No. LACR19-00642-VAP
                                 DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 22 of 54 Page ID #:3215




   1 received a downward departure. The average variance resulted in a sentence more
   2 than 55 percent shorter than the low-end of the Guideline range. The average
   3 departure resulted in a sentence more than 61 percent shorter than the low-end
   4 Guideline range. In Mr. Zuberi’s case, even an average downward variance would
   5 result in a sentence of approximately 31 months.15 An average downward departure
   6 would result in a sentence of about 27 months.
   7             D.      The Need to Avoid Unwarranted Sentencing Disparities
   8             A review of individual cases also demonstrates that a below-Guideline
   9 sentence is necessary to avoid unwarranted sentencing disparities between similar
  10 defendants. The following table provides a sampling of sentences in similar FECA
  11 cases, in descending order of FECA contribution amount and showing the longest
  12 sentence imposed was 28 months even including cases with obstruction and perjury
  13 and without acceptance of responsibility:
  14        Case                      Amount     Characteristics                      Prison Sentence
            United States v.          $800,000   (1) Illegal conduit contributions;   18 months
  15        Dodd, et al., No.                    (2) Fraudulent solicitation of
            4:17-cr-00116 (S.D.                  donations
  16        Tex.)
  17        United States v.          $350,000   (1) Illegal reimbursements of        28 months (Guideline
            Magliocchetti, 10-cr-                donations; (2) Pleaded on eve of     range of 46-57
  18        286 (E.D. Va.)                       trial                                months)
            United States v. Stipe,   $250,000   (1) Illegal conduit contributions;   None
  19        03-cr-00128 (D.D.C.)                 (2) Perjury; (3) Obstruction
  20        United States v.          $186,600   (1) Illegal reimbursements of        28 months (Guideline
            Danielzyk, 11-cr-85                  campaign donations in effort to      range of 63-78
  21        (E.D. Va.)                           obtain appointment as                months)
                                                 ambassador; (2) Obstruction and
  22                                             falsifying documents
            United States v.          $150,000   (1) Illegal reimbursement; (2)       24 months (Guideline
  23        Whittemore, 12-cr-58                 Conviction at trial; (3)             range of 41-51
  24        (D. Nev.)                            Obstruction and repeated lies to     months)
                                                 government during investigation
  25
  26
  27   15
         These figures are based on an offense level of 27 and a Guideline range of 70 to
  28 87 months, as calculated and explained in Mr. Zuberi’s objections to the PSR.
     1563354.1
                                               -17-                 Case No. LACR19-00642-VAP
                                      DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 23 of 54 Page ID #:3216




   1     Case                     Amount      Characteristics                        Prison Sentence
         United States v.         $120,000    (1) Illegal contributions              None (4 months
   2     Fireman, No. 1:96-                                                          home confinement)
         cr-10187 (D. Mass.)
   3     United States v.         $120,000    (1) Illegal conduit contributions;     None (Guideline
   4     Chatwal, 14-cr-143                   (2) Aggravating role; (3)              range of 57-71
         (E.D.N.Y.)                           Obstruction                            months)
   5     United States v.         $102,214    (1) Improper conduit                   None
         Schwartz, 05-cr-                     contributions
   6     00157-RMU
         (D.D.C.)
   7
         United States v.         $102,214    (1) Improper conduit                   None
   8     Cuza, 05-cr-00344-                   contributions
         RGK (C.D. Cal.)
   9     United States v.         ~$100,000 (1) Improper reimbursement of            None
         Acevedo-Vila, 08-cr-               contributions to gain influence
  10     00036 (D.P.R.)                     over gubernatorial candidate
  11     United States v.         ~$100,000 (1) Improper reimbursement of            None
         Feldman, 09-cr-75                  contributions
  12     (E.D. Pa.)
         United States v.         $94,500     Improper conduit contributions         Probation
  13     Mobley, 12-cr-00150
         (M.D. Fl.)
  14
         United States v.         $53,000     Conduit contributions;                 Probation
  15     Jinnah, 06-cr-00383                  Intimidated employees into
         (C.D. Cal.)                          participating; Fled the country
  16                                          after being indicted
         United States v.         $20,000     Conduit contributions;                 Probation
  17     D’Souza, 14-cr-34                    Obstruction; Failure to accept
  18     (S.D.N.Y.)                           responsibility

  19
                   Overall, FECA convictions rarely result in prison sentences, much less a
  20
       sentence as lengthy as the one requested by the government in this case.
  21
       III.        Tax
  22
                   A.    The Federal Tax Losses Equals $3,590,634
  23
                   In his objections to the PSR, Mr. Zuberi demonstrated that the government
  24
       has overstated his criminal tax loss, although the dispute with the government does
  25
       not affect the Guideline calculation. The appropriate tax loss, as shown in forensic
  26
       CPA Gary Howard’s spreadsheet attached to the PSR Objections as Exhibit 2, is
  27
       $3,590,634. (ECF 103, Ex. 2.)
  28
       1563354.1
                                                      -18-                         Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 24 of 54 Page ID #:3217




   1         The government attempts to carry its burden to demonstrate the tax loss was
   2 much higher (but still within the same Guideline range) in two briefs: a Tax Brief
   3 (ECF 89) and a Response to Defendant’s PSR Objections (ECF 106). These briefs
   4 fall short.
   5         In contravention to the law concerning the difference between civil and
   6 criminal tax loss, the government attempts to use the agreed-to civil tax loss figure
   7 to shortcut meeting its burden under the Guidelines. Pursuant to 2T1.1(c)(1), the
   8 criminal tax loss “is the total amount of loss that was the object of the offense.” If a
   9 defendant intentionally omitted certain items of income on a return but also omitted
  10 an item where there was a substantial question whether to include the item, then
  11 only the intentionally omitted items that were the object of the offense should be
  12 included in the computation. Otherwise, the Court would be over-calculating
  13 criminal sentencing guidelines by lumping together both civil and criminal tax
  14 issues.
  15         The bulk of disputed (for criminal purposes) tax loss is in two categories: (1)
  16 investments in USCares by three investors that Mr. Zuberi borrowed and the
  17 government characterized as taxable fraud proceeds instead of non-taxable; and (2)
  18 loans payments from Person J ostensibly for work performed by Mr. Zuberi, but for
  19 which he had an obligation to repay 75% if the related project failed.16
  20               1.     Person J’s oral “75% clawback” agreement rendered these
  21                      funds not income
  22         In a case where the government has charged a defendant for filing false
  23 returns, it is surprising that the government is relying on the returns as accurate
  24
  25   16
         Mr. Zuberi also feels compelled to address the government’s allegation that he
  26 fraudulently used an alter ego named Renee Wu. The mere fact that the government
     has not spoken to a person who knows Renee Wu does not prove that she is not a
  27 real person. Indeed, Ms. Wu was a part-time assistant from China hired by Mr.
  28 Zuberi through his contacts at Aegon. (Exhibits 4-5).
     1563354.1
                                              -19-                 Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 25 of 54 Page ID #:3218




   1 when stating that all of Person J’s payments were income. The government notes
   2 that some of Person J payments were characterized as income on the 2015 return
   3 and asks the Court to consider this part of the return accurate and to ignore evidence
   4 of the 75% clawback arrangement. (ECF 106, at 9). Characterization of payments
   5 subject to repayment is difficult for any taxpayer or tax preparer, and the fact that
   6 Mr. Zuberi over-reported Person J’s payments as income, when only 25% should
   7 have been reported, is not an example of Mr. Zuberi being unable to “keep his lies
   8 straight.” (Id.) Therefore, the criminal computation should only include the 25%
   9 that Mr. Zuberi was permitted to keep. The government has failed to meet its
  10 burden on this point, and Mr. Zuberi’s tax loss is $3,590,634.
  11        The government tries to brush past its burden by asserting that the civil
  12 closing agreement is sufficient to establish by a preponderance of the evidence that
  13 the tax loss figure is accurate. (ECF 106, at 4;19-20.) Notably, the government
  14 cites no authority for this proposition, which is unsurprising because the proposition
  15 is wrong. As noted above, there is a difference between civil and criminal tax loss
  16 computations, and for items such as debatable expenses and debatable income, it is
  17 appropriate to include them in civil but not criminal computations.
  18        B.     The Tax Crime Did Not Involve Sophisticated Means
  19        As noted in Mr. Zuberi’s PSR Objections, sophisticated means requires
  20 hiding one’s identity, which Mr. Zuberi did not do in conjunction with his tax crime.
  21 (ECF 90, at 7-8.) First, he wired the first two payments from Sri Lanka directly to
  22 his personal account. Far from hiding his identity, he was shining a spotlight on
  23 himself from a tax standpoint. The government concedes Mr. Zuberi only stopped
  24 directly depositing funds into his personal account because Sri Lanka insisted on not
  25 paying Mr. Zuberi directly. “Realizing that the first two payments had been paid
  26 without appropriate traceability, Sri Lanka insisted that payments be made directly
  27 to WR [Group], the entity that executed the contract. Faced with this insistence,
  28 Zuberi merely directed his proxy to siphon off the money from WR and transfer it to
     1563354.1
                                             -20-                 Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 26 of 54 Page ID #:3219




   1 other companies controlled by Zuberi.” (ECF 89, at 23.) Because of Sri Lanka’s
   2 insistence, Mr. Zuberi had the funds sent to the entity that contracted with Sri Lanka
   3 – hardly sophisticated, and hardly done with the intent to hide from the IRS.
   4               Further, there was no effort to hide the foreign accounts into which funds
   5 were transferred. The government gave the Court only part of the picture,
   6 suggesting that Mr. Zuberi transferred funds into undisclosed foreign accounts that
   7 the IRS wouldn’t be able to find. The government fails to mention that Mr. Zuberi
   8 sent most of the foreign money into his U.S. bank accounts, which is the last thing
   9 that persons hiding money in overseas accounts do because it exposes them to
  10 reporting by the U.S. banks. The facts of Mr. Zuberi’s case are exactly the opposite
  11 of typical (and sophisticated) foreign bank “FBAR” cases, in which persons do
  12 everything possible to hide their connection to the foreign account. Mr. Zuberi
  13 filled out FACTA forms with the Dubai bank well before he knew about the
  14 investigation, which information is designed to be transmitted to the IRS.
  15 (Exhibit 6). Regarding FBAR forms, the government is aware that FBAR forms
  16 were filed for Mr. Zuberi in his professional capacity for his former employer
  17 Transamerica’s overseas accounts. The government does not have the forms to
  18 show Mr. Zuberi actually signed them, and the government failed to investigate the
  19 circumstances of their filing despite that Mr. Zuberi explained that he did not recall
  20 signing them and had never heard of an FBAR form until learning it from his lawyer
  21 on this case. The Court should disregard the allegation that Mr. Zuberi was aware
  22 of the FBAR filing requirement and that he was somehow hiding his income in
  23 foreign accounts when his receipt of the funds was not concealed from the IRS.
  24               Mr. Zuberi’s tax crime was as simple as not listing all of his income on the
  25 return. There is nothing sophisticated about that crime, and no effort to conceal his
  26 income from the IRS.
  27               C.    Courts Show Leniency Towards Tax Violations
  28               The government erroneously argues that “the guidelines calculations do not
       1563354.1
                                                  -21-                   Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 27 of 54 Page ID #:3220




   1 adequately reflect the aggravating circumstance of Zuberi’s tax offense” because (1)
   2 it was extensive an involved a large amount of tax loss; (2) it was related to the
   3 FARA violations and fraud; and (3) it involved sophisticated means. (ECF 89, at
   4 27.) But, as the USPO already found, this is simply not true. USPO Disclosed
   5 Recommendation, ECF 57 at 5. These considerations are already more than
   6 accounted for in the Guideline calculations. See USSG § 2T1.1(a)(1) (determining
   7 base offense level based on amount of tax loss); USSG § 2T1.1(b)(1) (considering
   8 whether offense involved funds derived from criminal activity):USSG § 2T1.1(b)(2)
   9 (considering whether offense involved sophisticated means). Despite endless
  10 briefing, the government simply has not shown any unusual aggravating
  11 circumstances that demand unusual punishments.
  12               To the contrary, courts have consistently found that the advisory Guideline
  13 range for tax crimes overstates the punishment necessary to meet the goals of
  14 section 3553(a). The Sentencing Commission’s 2019 Annual Report and
  15 Sourcebook of Federal Statistics shows the following data for tax crimes:
  16                       Category                         All Guidelines            2T1.1
  17    Sentences Within Guideline Range
  18                Frequency                              25.4%              26.2%
  19    Downward Departures
  20                Frequency                              15.5%              14.3%
  21                Mean Decrease                          57.0%              N/P17
  22                Median Decrease                        57.1%              N/P
  23    Variances
  24
  25
  26
  27   17
            Data not provided in the Commission’s report.
  28
       1563354.1
                                                    -22-                  Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 28 of 54 Page ID #:3221




   1                  Category                         All Guidelines           2T1.1
   2          Frequency                               57.4%18             59.5%19
   3          Mean Decrease                           61.6%               N/P
   4          Median Decrease                         55.4%               N/P
   5
   6         In sum, the data reveals that only about 25 percent of courts determined that
   7 the tax guidelines reflected an appropriate level of punishment. More than 57
   8 percent of defendants received a downward variance and more than 15 percent
   9 received a downward departure. The average variance resulted in a sentence more
  10 than 61 percent shorter than low-end of the Guideline range. The average departure
  11 resulted in a sentence 57 percent shorter than the low-end Guideline range. In Mr.
  12 Zuberi’s case, even an average downward variance would result in a sentence of
  13 approximately 27 months. An average downward departure would result in a
  14 sentence of about 30 months.20
  15 IV.     FARA
  16         Mr. Zuberi accepts responsibility for his FARA violation with respect to his
  17 work for Sri Lanka. Those facts are recounted in detail in the plea agreement and
  18 the PSR and require no further recitation here. Further, to the extent that Mr. Zuberi
  19
  20   18
         Table 31 shows 323 variances at a percentage of 59.0%. (Exhibit 3.) However,
  21 Table 36 indicates that nine of these 323 variances were upwards. (Id.) Mr.
     Zuberi’s counsel has used these numbers to calculate the figure shown in the chart.
  22
     19
         The Sentencing Commission’s report does not indicate how many of these
  23 variances might have been upwards, if any.
  24 20
         Of course, the Court should not simply add the sentence attributable to the tax
  25 fraud count to the sentence attributable to the FECA count. Rather, each sentence
  26 should run concurrently. See USSG § 5G1.2 (“If the sentence imposed on the count
     carrying the highest statutory maximum is adequate to achieve the total punishment,
  27 then the sentences on all the counts shall run concurrently, except to the extent
  28 otherwise required by law.”).
     1563354.1
                                               -23-                  Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 29 of 54 Page ID #:3222




   1 disagrees with the PSR’s characterization of those facts, those objections have
   2 already been presented. (ECF 90.) Accordingly, Mr. Zuberi will not burden this
   3 Court with additional arguments regarding Sri Lanka.
   4               However, the government now also contends that Mr. Zuberi committed
   5 numerous other FARA violations with respect to work entirely unrelated to the Sri
   6 Lanka project. The government’s arguments pertain to non-relevant conduct and, in
   7 any event, badly mischaracterize the facts.
   8               A.    Non-Relevant Conduct
   9               The government argues that Mr. Zuberi’s FARA violations go beyond the
  10 basis of the plea agreement and include “relevant conduct” consisting of lobbying
  11 on behalf of (1) a Bahraini national, (2) the Turkish government, (3) the Libyan
  12 government and a Saudi/United Kingdom national; and (4) a Ukrainian national.
  13 (Govt. FARA Position, ECF 84, at 9.) But, as the USPO already correctly found,
  14 those alleged violations are not within the scope of conduct relevant for sentencing.
  15 (ECF 58, at 19.) Rather, the Guidelines provide that relevant conduct includes:
  16               “all acts and omissions committed, aided, abetted, counseled,
                   commanded, induced, procured, or willfully caused by the defendant;
  17               and . . . that occurred during the commission of the offense of
                   convictions, in preparation for that offense, or in the course of
  18               attempting to avoid detection or responsibility for that offense.”
  19 USSG § 1B1.3(a)(1)(A) (emphasis added). Here, the conduct that the government
  20 seeks to define as relevant did not occur during, in preparation for, or in the course
  21 of attempting to avoid detection for, the Sri Lanka offense. Rather, each instance
  22 involves different clients, different work projects, different objectives and different
  23 time periods. (See ECF 58, at 19-24.) Simply, they are not related to the crime of
  24 conviction.
  25               The government’s contention to the contrary is wrong. The government cites
  26 to USSG § 1B1.3(a)(2),21 to argue that the conduct is “relevant” because it was “part
  27
       21
  28        The government’s citation to USSG § 1B1.1(a) in its brief appears to be a
       1563354.1
                                                   -24-                 Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 30 of 54 Page ID #:3223




   1 of the same course of conduct or common scheme or plan as the offense of
   2 conviction.” (ECF 84, at 10 n.5.) However, the government omits the immediately
   3 preceding words, which expressly provide that this test applies “solely with respect
   4 to offenses of a character for which § 3D1.2(d) would require grouping of multiple
   5 counts.” USSG § 1B1.3(a)(2). In turn, USSG § 3D1.2(d) requires grouping only if:
   6 (1) the offense level is determined largely on the basis of total aggregate harm or
   7 loss or (2) if the offense behavior is ongoing or continuous in nature and the offense
   8 guideline is written to cover such behavior. Id. Neither prong of this test is satisfied
   9 here. The first prong is inapplicable because the offense level for FARA violations,
  10 unlike fraud or drug cases, is not determined by calculating the total amount of harm
  11 or loss caused. The second prong fails because there is no guideline for FARA
  12 violations that demands grouping. In fact, there is no guideline for FARA violations
  13 at all. Thus, FARA counts are not required to be grouped under § 3D1.2(d) and the
  14 government’s argument that the conduct was part of a the “same course of conduct”
  15 or a “common scheme” fails.
  16               Nevertheless, Mr. Zuberi must correct the record with respect to the
  17 government’s public allegations on these issues. In an effort to paint Mr. Zuberi in a
  18 negative light, the government has warped and sensationalized many of the
  19 underlying facts. Mr. Zuberi addresses those mischaracterizations below.
  20                     1.    Bahrain
  21               The government contends that “Zuberi secretly lobbied the U.S. Congress as
  22 an agent of a Bahraini national,” Person J, by “concoct[ing] a scheme to fool
  23 members of Congress into believing that [Mr. Zuberi] had invested millions of
  24 dollars in [Person J’s] Bahraini development project and that he had been unfairly
  25 harassed by the Bahraini government in such a way that Congress should intervene.”
  26 (ECF 84, at 10-11.) Specifically, the government believes Mr. Zuberi committed a
  27
  28 typographical error.
       1563354.1
                                                    -25-                  Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 31 of 54 Page ID #:3224




   1 FARA violation when he engaged in a campaign allegedly involving (1) organizing
   2 a phony publicity stunt regarding his investment; (2) bringing former U.S. military
   3 officers and politicians to Al Areen events to demonstrate Mr. Zuberi’s influence;
   4 and (3) obtaining letters from Congressmen regarding Bahrain’s harassment of Mr.
   5 Zuberi. The government is wrong about the facts and wrong about the law.
   6         The truth is that Mr. Zuberi did have a stake in the Bahraini project and he
   7 was unfairly harassed by the Bahraini government. Both Mr. Zuberi and Al Areen
   8 signed a Stock Purchase Agreement dated April 30, 2013, which was notarized in
   9 both the United States and the United Kingdom. (ECF 90, at 21.) This contract,
  10 which contains no provisions purporting to require Mr. Zuberi to act as an agent of a
  11 foreign principal, shows that Mr. Zuberi had a legitimate business interest in Al
  12 Areen. Likewise, Mr. Zuberi was harassed by Bahraini officials when he visited the
  13 project in early 2013. While traveling by car across the Bahraini desert to an Al
  14 Areen construction site, the car carrying Mr. Zuberi was stopped by Bahraini police
  15 officers without any justification. For nearly two and a half hours, Mr. Zuberi was
  16 falsely detained without any probable cause in a scorching desert with no viable
  17 method of escape. Upon his return to the United States, Mr. Zuberi was incensed at
  18 the harassment he had been forced to endure at the hands of the Bahraini police, and
  19 in response he contacted several members of Congress to express his extreme
  20 displeasure with his treatment. (ECF 90, at 17.) It was this unsavory episode that
  21 served as the impetus of the various Congressional letters to the Foreign Minister of
  22 Bahrain complaining about the treatment of U.S. citizens (which could not have
  23 included Person J as he is not a U.S. citizen). (Id.) These letters are a common
  24 constituent service, not the result of improper influence.22
  25
       22
  26     The government contends that these letters were the result of Mr. Zuberi’s illegal
     campaign contributions, yet it provides no evidence of this connection. In any
  27 event, Mr. Zuberi disputes that the contributions referenced by the government were
  28 illegal campaign contributions. These arguments are discussed in detail in Section
     1563354.1
                                              -26-                   Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 32 of 54 Page ID #:3225




   1         Accordingly, Mr. Zuberi was not fabricating stories in an effort to lobby on
   2 behalf of a foreign principal. He was advancing his own interests. Such conduct
   3 does not constitute a FARA violation. The government’s arguments to the contrary
   4 are merely speculation. Specifically, the government concludes that the Stock
   5 Purchase agreement must be a sham because it was not executed until 2014. (ECF
   6 106, at 28.) But all this shows is that the parties delayed in finalizing the paperwork
   7 for their agreement. It does not mean the agreement was fake.23 Indeed, the
   8 document was notarized years before Mr. Zuberi became aware of any investigation
   9 into his conduct. Next, the government contends that the Stock Purchase Agreement
  10 must be a sham because it is “without legal effect” due to its failure to include terms
  11 such as amount, price, or date. (Id.) The government appears to confuse
  12 unenforceability with falsification. The fact that a party might have a legal defense
  13 to enforcement of the contract does not mean that the contract is fake. The point,
  14 which the government apparently misses, is that the document demonstrates the
  15 parties understood that Mr. Zuberi invested in Al Areen.
  16         Moreover, even assuming arguendo that Mr. Zuberi did not have a bona fide
  17 interest in Al Areen, the government complains of conduct that does not violate
  18 FARA in any event. For example, the government takes issue with the fact that Mr.
  19 Zuberi allegedly sought to associate himself with former military officers and
  20 politicians to demonstrate his influence in the United States.24 (ECF 84, at 11.) But
  21 this is not a FARA violation. There is no evidence Mr. Zuberi sought to influence
  22
  23
       II, supra.
  24
       23
         Eventually, at least a portion of Mr. Zuberi’s interest in Al Areen was swapped
  25 with an interest in a chateau in France, which Person J owned.
  26 24
         The government references a “former POTUS” in its brief. The former POTUS
  27 was approached to give a commencement speech in the area, but the deal was never
  28 consummated.
     1563354.1
                                                -27-                   Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 33 of 54 Page ID #:3226




   1 U.S. policy through these people. At most, he simply thought that being associated
   2 with them would help him in his business endeavors abroad. See 22 U.S.C. § 613
   3 (FARA requirements do not apply to “[a]ny person engaging in or agreeing to
   4 engage only (1) in private nonpolitical activities . . . or (2) in other activities not
   5 serving predominantly a foreign interest”).
   6                2.     Turkey
   7         The government also twists the story related to Mr. Zuberi’s dealings with
   8 Turkey. For example, the government suggests that Mr. Zuberi engaged in
   9 misconduct when he “informed a staffer for a Congressman Zuberi lobbied in
  10 connection with HR 279 that Person LL gave $33,400 to a national campaign
  11 committee on behalf of the Congressman and that the staffer should let the
  12 Congressman know.” (ECF 84, at 15.) There is nothing illegal about informing a
  13 staffer about another United States citizen’s donation. There is no indication that
  14 there was any agreement or demand for a specific benefit in return for this donation,
  15 which had already been made. See United States v. Siegelman, 640 F.3d 1159, 1171
  16 (11th Cir. 2011) (bribery does not occur “unless ‘the defendant and the official
  17 agree that the official will take specific action in exchange for the thing of value.’”)
  18 (emphasis in original); United States v. Terry, 707 F.3d 607, 613 (6th Cir. 2013) (“A
  19 donor who gives money in the hope of unspecified future assistance does not agree
  20 to exchange payments for actions. No bribe thus occurs if the elected official later
  21 does something that benefits the donor.”).
  22         As another example, the government decries “Zuberi’s profit motive.”
  23 However, there is nothing unusual or improper about conducting business for profit.
  24 Despite the government’s best efforts to vilify Mr. Zuberi, his actions with respect
  25 to Turkey were not inherently corrupt.
  26                3.     Libya
  27         The government also exaggerates Mr. Zuberi’s role with respect to the Libya
  28 conduct. (ECF 84, at 17.) Although the government paints Mr. Zuberi as the
     1563354.1
                                           -28-                Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 34 of 54 Page ID #:3227




   1 architect of this scheme, it was Person A and Person C, prior associates of Mr.
   2 Zuberi’s, who formulated this plan well before Mr. Zuberi joined. They were the
   3 ones who had a pre-existing deal with Libya before Mr. Zuberi even got involved
   4 and they were the ones who continued to carry out the plan long after Mr. Zuberi
   5 abandoned it. (ECF 84, at 16-18) (showing texts between Mr. Zuberi and Person A
   6 and Person C demonstrating their continuation of the plan)
   7                     4.    Ukraine
   8               Finally, the government contends that Mr. Zuberi worked as an unregistered
   9 foreign agent for a Ukranian national, Dmitry Firtash. The government
  10 misconstrues the facts. In sum, the government believes that in August 2014, Mr.
  11 Zuberi “enlisted a Washington, D.C. lobbying firm to come up with a proposal for
  12 Group DF (Dmitry Firtash’s company) to clean up Firtash’s public image.” (ECF
  13 84, at 23.) This project involved work that Mr. Zuberi knew required FARA
  14 registration. (Id.) However, the lobbying firm was never actually retained. (Id.)
  15 The government’s theory is that when Mr. Zuberi issued a $1,000,000 invoice to
  16 Group DF about four months later on January 1, 2015, he must have done the work
  17 that the lobbying firm was going to do and thereby violated FARA by not
  18 registering his activities. (Id.)
  19               The government is making criminal accusations based on rank speculation.
  20 With no factual support, the government assumes Mr. Zuberi must have done the
  21 same work he would have given the registered lobbying firm. The government
  22 guesses wrong. Mr. Zuberi was paid pursuant to a legitimate commercial contract
  23 with Group GF, not for activity that requires registration under FARA. (See
  24 Exhibit 7) (showing $1 million contract relating to production and distribution of
  25 fertilizer); 22 U.S.C. § 613. Indeed, all of the alleged activity that the government
  26 claims Mr. Zuberi participated in with respect to Group DF occurred after Mr.
  27 Zuberi’s invoice. Thus, it is clear the payment was entirely unrelated to any alleged
  28 FARA violations. (ECF 84, at 22-23.)
       1563354.1
                                                   -29-                  Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 35 of 54 Page ID #:3228




   1         The government attempts to support its logical leap by pointing to events after
   2 the invoice that purportedly show Mr. Zuberi engaged in activity requiring
   3 registration. Specifically, the government claims that in “January 2015, Zuberi
   4 solicited and received from two members of the HFAC letters of invitation
   5 addressed to two members of the United Kingdom and German legislatures who . . .
   6 had previously operated as lobbyists and/or agents of Dmitry Firtash.” (Id. at 23.)
   7 However, the government provides no actual evidence that Mr. Zuberi solicited
   8 these letters. Nor does it provide any evidence that the legislators had any current
   9 affiliation with Group DF at all.
  10         Next, the government claims that on February 7, 2015, Mr. Zuberi, “members
  11 of Zuberi’s U.S. entourage and the Group DF representatives traveled to Munich to
  12 meet with the members of a Congressional delegation attending the annual Security
  13 Conference.” (Id.) Again, without direct citation to evidence, the government
  14 claims that Mr. Zuberi “engaged in private conversations with two U.S. Senators”
  15 and that they told him “the idea needed more development.” (Id.) But even if true,
  16 this would not constitute a FARA violation. To violate FARA, an agent of a foreign
  17 principal must engage or act “within the United States.” 22 U.S.C. § 611. This
  18 alleged conversation occurred in Munich.
  19         B.    Courts Show Leniency Towards FARA Violations
  20         The particulars of Mr. Zuberi’s conduct aside, the reality is that Mr. Zuberi is
  21 guilty of a technical reporting violation. As the USPO correctly found, “what makes
  22 [Mr. Zuberi’s] actions illegal is a lack of disclosure and material omission of his
  23 conduct and not the conduct itself. For example, Zuberi would not have violated
  24 FARA if he properly disclosed he was working for an agent of the Sri Lankan
  25 government.” (ECF 58, at 5.)25 In other words, Mr. Zuberi’s crime—for which he
  26
  27   25
         Indeed, this conclusion is confirmed by the FARA Unit Chief, who has “noted
  28 that foreign government lobbying in the United States is not itself inappropriate or
     1563354.1
                                               -30-                 Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 36 of 54 Page ID #:3229




   1 accepts full responsibility—was his failure to timely register under FARA, not
   2 espionage. The government’s relentless attempts to transform this crime into
   3 something far more sinister fails.
   4         First, the government contends this case merits exceptional punishment
   5 because “Zuberi would have been unable to secure foreign clients if he had filed
   6 truthful FARA registrations.” (ECF 84, at 5, 7.) According to the government, the
   7 “foreign governments and individuals at issue only retained Zuberi because
   8 diplomatic, transparent, and legal lobbying mechanisms had proved inadequate to
   9 obtain the results they sought.” (Id.) This is pure speculation and indicative of the
  10 government’s overreaching in this case. Lobbying is legal. FARA-registered
  11 lobbyists are hired routinely. There is simply nothing to support this allegation by
  12 the government.
  13         Second, the government also contends that Mr. Zuberi indicated “he was
  14 party to quid pro quo arrangements that involved the change of money in return for
  15 U.S. government action.” (ECF 84, at 5.) Specifically, the government claims Mr.
  16 Zuberi said:
  17         “I’m in charge of fund-raising for [] President Obama.” … “When you
             take pictures with [] President Obama … this will open up business for
  18         you. Plus, you know, in the States we have [a saying] that says, ‘I
             scratch your back, you scratch my back.’” … “You come donate, and
  19         you come take pictures.” … “if you pay, you know, we American[s],
             we can give you business in Libya, we can give you business in
  20         Kuwait. You know, there are a lot of military work[s] going on. We
             can help out there in a lot of ways.”
  21
             But this testimony comes from Person C, who as explained below in Section
  22
       V(A)(2), is not a reliable witness. In fact, documentary evidence shows that Mr.
  23
       Zuberi was not at all in charge of fundraising for President Obama. (ECF 103, Ex.
  24
       14) (showing Mr. Zuberi’s communications with persons who actually were in
  25
       charge) Moreover, even if the statements were true, they do not describe a quid pro
  26
  27 unlawful, and that foreign agents who are not otherwise exempt must register under
  28 FARA.” Exhibit 8 at 8.
     1563354.1
                                             -31-                Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 37 of 54 Page ID #:3230




   1 quo. In context, Mr. Zuberi the statements merely suggest that Mr. Zuberi explained
   2 that taking pictures with high-ranking public officials or making political
   3 contributions would “open up business.” (ECF 84, at 5.) He never mentioned
   4 giving a specific contribution for a specific benefit. Expecting to receive the general
   5 goodwill and ingratiation that results from political donations is not criminal. See
   6 Citizens United v. Federal Election Comm’n, 558 U.S. 310, 360 (2010)
   7 (“Ingratiation and access . . . are not corruption.”); United States v. Terry, 707 F.3d
   8 607, 613 (6th Cir. 2013) (“A donor who gives money in the hope of unspecified
   9 future assistance does not agree to exchange payments for actions. No bribe thus
  10 occurs if the elected official later does something that benefits the donor.”). The
  11 government either fundamentally misunderstands the law regarding political
  12 contributions or, if not, baselessly seeks to disparage Mr. Zuberi in public filings.
  13               Third, the government argues severe punishment is warranted because
  14 truthful FARA disclosures would have revealed Mr. Zuberi’s source of funding for
  15 his lobbying efforts. According to the government, this “would have enabled
  16 policymakers to consider Zuberi’s lobbying in context” and “likely have caused
  17 policymakers to seek more information on whether Zuberi’s campaign contributions
  18 were funded by foreign entities, and to reject any contributions of foreign money.”
  19 (ECF 84, at 6-7.) But none of these hypotheticals make Mr. Zuberi’s violation
  20 unique or worthy of extra blame. Instead, those theoretical effects of non-disclosure
  21 are inherent in any FARA violation. Indeed, the government conceded as much
  22 when it stated in the information in this case that:
  23               “One purpose of FARA is to create transparency regarding the
                   existence and extent of the relationship between individuals operating
  24               in the United States and their foreign principals. Proper registration
                   under the statute allows the U.S. government and the American people
  25               to evaluate the statements and activities of individuals who are serving
                   as agents of foreign principals.”
  26
       (Information, ECF 1, ¶ 10); see also Meese v. Keene, 481 U.S. 465, 469 (1987)
  27
       (FARA’s purpose is “that the Government of the people of the United States may be
  28
       1563354.1
                                                     -32-                  Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 38 of 54 Page ID #:3231




   1 informed of the identity of such persons and may appraise their statements and
   2 actions in light of their associations and activities.”).
   3         Fourth, the government contends that Mr. Zuberi’s FARA violations merit
   4 severe punishment because they were “necessary to Zuberi’s fraud and tax evasion
   5 schemes.” (ECF 84, at 6.) In other words, the government seeks to bootstrap the
   6 conduct already fully accounted for in the tax fraud Guideline calculation into the
   7 FARA sentencing determination. But this attempt runs afoul of the Guidelines and
   8 would lead to impermissible double-counting of the same conduct. See United
   9 States v. Martin, 278 F.3d 988, 1004-05 (9th Cir. 2002) (“Impermissible double
  10 counting occurs only when one part of the Guidelines is applied to increase a
  11 defendant’s punishment on account of a kind of harm that has already been fully
  12 accounted for by application of another part of the Guidelines.”) (quoting United
  13 States v. Alexander, 48 F.3d 1477, 1492 (9th Cir. 1995)).
  14         Fifth, plainly alluding to the Russian interference in the 2016 presidential
  15 election, the government argues that exceptional punishment is warranted because
  16 “[p]ublic opinion is already rife with suspicions that foreign influence has
  17 compromised our elections and confidence in our democratic institutions has
  18 weakened.” (ECF 84, at 9.) In essence, the government argues this Court should
  19 increase Mr. Zuberi’s sentence to punish entirely unrelated crimes committed by
  20 different individuals. It is axiomatic that this unrelated conduct by different
  21 individuals says nothing about nature and circumstances of Mr. Zuberi’s offense.
  22 Mr. Zuberi should not be made the scapegoat for conduct that he had nothing to do
  23 with.
  24         Sixth, the government argues that Mr. Zuberi’s “entire business model
  25 consisted of soliciting foreign governments, entities, and individuals for money . . .
  26 in return for Zuberi wielding influence with members of Congress and the Executive
  27 Branch under the false pretense that he acted independently and in the best interest
  28 of the United States.” (ECF 84, at 9.) This is inaccurate. As an initial matter, and
     1563354.1
                                             -33-                  Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 39 of 54 Page ID #:3232




   1 as explained above, there is no evidence to show that Mr. Zuberi’s lobbying was
   2 contingent on maintaining the “false pretense” that he was not acting as an agent of
   3 a foreign individual or entity. Moreover, Mr. Zuberi engaged in significant business
   4 outside of lobbying activity. Indeed, the government must know its statement is
   5 inaccurate because it is contradicted by numerous references to Mr. Zuberi’s other
   6 endeavors in the government’s briefs. (See Amended Government Sentencing
   7 Position re Obstruction, ECF 42, at 7.) (discussing investment in Rad Pad
   8 company); (id. at 14.) (referencing Mr. Zuberi’s “various real estate holdings”); (id.
   9 at 20.) (discussing the USCares project); (ECF 84, at 16.) (discussing Mr. Zuberi’s
  10 construction projects).
  11               In the end, Mr. Zuberi is guilty of the FARA count with which he is charged.
  12 But he is guilty of a technical reporting violation. For the better part of a century,
  13 neither courts nor law enforcement have treated this crime as one worthy charging,
  14 let alone a significant prison sentence. Indeed, a 2016 audit report by the Office of
  15 the Inspector General determined that “historically there have been hardly any
  16 FARA prosecutions. Over the past 50 years, between 1966 and 2015, [the DOJ]
  17 reported to us that it brought, in total, only seven criminal FARA cases.” (Exhibit 8
  18 at 8.)26 This dearth of prosecutions is not due to an absence of violations—in fact,
  19 the audit report found that 62 percent of FARA registrations were incomplete or
  20 untimely, like Mr. Zuberi’s. (Id. at 14.) Rather, the reason for the dearth of
  21 prosecutions and convictions is that the violations have never been treated as serious
  22 criminal offenses. Instead, the National Security Division “has a clear preference
  23 toward pursuing registration for alleged FARA violators rather than seeking
  24 prosecution.” (Id. at 10.) “[E]ven though criminal penalties are available under
  25 FARA, the primary goal of FARA is in fact to ensure appropriate registration and
  26 public disclosure.” (Id. at 11.)
  27
       26
  28        Only three of those prosecutions resulted in convictions. Id.
       1563354.1
                                                    -34-                 Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 40 of 54 Page ID #:3233




   1               C.    The Need to Avoid Unwarranted Sentencing Disparities
   2               The government’s argument that sentences in other cases demonstrate that a
   3 lengthy sentence should be imposed is disingenuous. In fact, the cases cited by the
   4 government demonstrate just the opposite.
   5               In United States v. Siljander, No. 4:07-cr-00087 (W.D. Mo.), the defendant
   6 received a prison sentence of only one year and one day for his FARA violation,
   7 which also included an obstruction enhancement, while his co-defendant received
   8 no prison sentence at all. However, the Siljander defendant’s FARA violation was
   9 actually more severe than Mr. Zuberi’s for two reasons. First, unlike Mr. Zuberi,
  10 the defendant was lobbying for a group that “was included on the United States
  11 Senate Finance Committee list identifying charities suspected of funding terrorism.”
  12 Id., ECF 640, at 4. Thus, unlike Mr. Zuberi’s lobbying, which was permissible if
  13 properly disclosed, the defendant’s lobbying was inherently illegal. Second, unlike
  14 Mr. Zuberi, who agreed to plead guilty pre-indictment, the defendant failed to show
  15 the same level of remorse for his actions by waiting until the eve of trial to plead
  16 guilty. Id., ECF 435, 539.
  17               Similarly, in United States v. Ben Israel, No. 1:13-cr-00572 (N.D. Il.), the
  18 defendant was sentenced to only seven months for conduct that was more serious
  19 than Mr. Zuberi’s. There, the defendant’s lobbying for Zimbabwe violated an
  20 executive order issued by the President pursuant to the International Emergency
  21 Economic Powers Act (“IEEPA”), which stated that:
  22               the actions of members of the Zimbabwe “to undermine Zimbabwe’s
                   democratic processes or institutions, contributing to the deliberate
  23               breakdown in the rule of law in Zimbabwe, to politically motivated
                   violate and intimidation in that country, and to political and economic
  24               instability in the Southern African region, constitute an unusual and
                   extraordinary threat to the foreign policy of the United States.
  25
       Id., ECF 116. Thus, as in Siljander, the defendant’s violation was not just the
  26
       failure to report under FARA. Rather the lobbying, in and of itself, was illegal.
  27
                   In United States v. Vincent et al., No. 1:05-cr-00059 (S.D.N.Y), the
  28
       1563354.1
                                                     -35-                   Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 41 of 54 Page ID #:3234




   1 government correctly notes that the defendant was sentenced to five years for FARA
   2 violations related to his work with Iraq. (ECF 84, at 25.) However, the government
   3 fails to mention the following critical facts, which made that case exceptional. First,
   4 the defendant fled the country to avoid a grand jury subpoena and the charges
   5 against him, requiring the government to issue an Interpol red notice for his arrest.
   6 Vincent, ECF 74. Second, even after his arrest, he took his case to trial and refused
   7 to plead guilty and accept responsibility, unlike Mr. Zuberi. Third, unlike Mr.
   8 Zuberi, who has no criminal history whatsoever, the defendant had previously been
   9 charged with a FARA violation in 1977, which made his conviction essentially his
  10 second offense.27 Id. Fourth, like the defendants in Ben Israel and Siljander, and
  11 unlike Mr. Zuberi, the defendant’s lobbying was illegal in and of itself. The
  12 defendant’s lobbying (1) was expressly prohibited by executive order of the
  13 President pursuant to the IEEPA; (2) violated United Nations economic sanctions;
  14 and (3) contravened established U.S. foreign policy because Iraq “was a country
  15 designated under section 6(j) of the Export Administration Act of 1979 as a country
  16 supporting international terrorism.” Id., ECF 61. Fifth, unlike Mr. Zuberi’s FARA
  17 crime, the defendant’s conduct went well beyond lobbying and involved the bribing
  18 of U.N. officials and the abetting of a fraud perpetrated by the Iraqi government
  19 with respect to international oil sanctions. Id.
  20               Likewise, in United States v. Manafort, No. 1:17-cr-00201 (D.D.C.), the
  21 defendant received a five-year sentence, but again the conduct at issue in that case
  22 was drastically different. First, the defendant refused to plead guilty and accept
  23 responsibility for his violation until after he was found guilty and convicted of
  24 separate charges in the Eastern District of Virginia. Even then, he waited until the
  25 eve of trial, forcing the government to expend time and resources to prepare for trial.
  26 Second, unlike Mr. Zuberi, the defendant continued to lie to the government and
  27
       27
  28        The first FARA charge was dropped in exchange for the defendant’s cooperation.
       1563354.1
                                                    -36-                 Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 42 of 54 Page ID #:3235




   1 obstruct justice even after he purportedly agreed to cooperate, which vitiated any
   2 acceptance of responsibility. Id., ECF 528. Third, the defendant, a career lobbyist
   3 unlike Mr. Zuberi, committed his FARA violations after being expressly “warned by
   4 the Department of Justice about the law’s strictures” numerous times. Id. Fourth,
   5 and perhaps most importantly, the defendant’s conduct was highly publicized,
   6 strongly influential, and closely tied with foreign governmental interference in the
   7 outcome of our country’s presidential elections. The government cannot with a
   8 straight face compare the defendant’s involvement in that political scandal with Mr.
   9 Zuberi’s business-oriented conduct.
  10         Indeed, the only truly analogous case is United States v. Chaudhry, No. 1:18-
  11 cr-00226 (D. Md.), in which the defendant also pleaded guilty pre-indictment to a
  12 first-time FARA violation for lobbying that was not illegal by itself. In that case,
  13 the defendant received no prison sentence. In fact, consistent with the DOJ’s
  14 longstanding policy of encouraging voluntary registration instead of pursuing
  15 criminal prosecution, it appears that there is not a single case in the history of the
  16 FARA statute that has imposed a prison sentence on a defendant who has pleaded
  17 guilty pre-indictment and accepted responsibility for the violation.
  18         The government’s argument as to why Mr. Zuberi’s violation “exceeds that of
  19 all the above cases” is nonsensical. (ECF 84, at 27.) Essentially, the government
  20 ignores all of the distinguishing facts above and instead boils each case down to the
  21 number of foreign countries it alleges were involved. Reflective of its decision to
  22 file hundreds of pages of briefing and thousands of pages of exhibits where the
  23 defendant signed a plea agreement before being charged, as if the volume of
  24 sentencing briefs should determine the length of a sentence, the government uses
  25 this number as a crude barometer for the severity of the violation. (Id.) In the
  26 government’s eyes, because Mr. Zuberi’s alleged FARA violations involved more
  27 foreign principals, it must have been more severe. But the government compares
  28 apples to oranges. The severity of the violation does not turn on the bare quantity of
     1563354.1
                                              -37-                  Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 43 of 54 Page ID #:3236




   1 the countries involved, even if the conduct were relevant and even if the government
   2 had proven all conduct was illegal, which it has not. Surely, the defendant who
   3 spends a single day lobbying for two countries has not committed a more severe
   4 violation than the defendant who has persistently and persuasively lobbied for a
   5 single country for a decade. In short, the government’s barometer is an inaccurate,
   6 if not outright misleading, measure for determining the severity of the violation and
   7 the appropriate level of punishment.
   8 V.            Obstruction
   9               Mr. Zuberi admits, and accepts responsibility for, the fact that he obstructed
  10 justice with respect to the February 25, 2019 backdating of a check. As such, he
  11 does not dispute that the two-level enhancement applies. However, the government
  12 mischaracterizes many facts in its brief on the obstruction enhancement. Mr. Zuberi
  13 seeks to correct the record on these points.
  14               A.    Witness Tampering
  15                     1.     Person LL
  16                            a.    Background
  17               Mr. Zuberi and Person LL were close associates who frequently conducted
  18 business together. Two of those many transactions have been singled out by the
  19 government for purposes of sentencing here. First, on July 28, 2016, Person LL
  20 issued a $50,000 check (“Rad Pad Investment”) to Mr. Zuberi for an investment in a
  21 company called “Rad Pad,” which was an online rental housing service. Second, on
  22 November 15, 2016, Person LL issued Mr. Zuberi a $50,000 check (“Inauguration
  23 Contribution”) for a contribution to the 2017 Presidential Inauguration Committee
  24 (“PIC”). Apparently believes—erroneously—that any repayment of an investor
  25 who might be a witness is tampering, the government claims that Mr. Zuberi
  26 defrauded Person LL out of both these payments and then committed witness
  27 tampering by issuing refunds.
  28
       1563354.1
                                                     -38-                   Case No. LACR19-00642-VAP
                                     DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 44 of 54 Page ID #:3237




   1                      b.    Alleged Fraud
   2         Neither of Person LL’s checks were procured by fraud, as the government
   3 asserts.28 As to the Rad Pad Investment, the government claims that the Mr. Zuberi
   4 committed fraud by failing to deposit the check into a designated Rad Pad account
   5 and by using funds from the check for personal expenses. (ECF 42, at 4.) While it
   6 is true that Mr. Zuberi deposited the proceeds of the investment into a personal
   7 account, this was only because no Rad Pad account existed yet. The mere fact that
   8 Mr. Zuberi used this comingled account for personal expenses does not prove that
   9 he defrauded Person LL and that he did not intend to honor his investment. To the
  10 contrary, Mr. Zuberi continuously reaffirmed Person LL’s right to the money and
  11 eventually returned it when asked. (ECF 42, at 18 n. 10.)
  12         As to the Inauguration Contribution, the government contends that Mr. Zuberi
  13 committed fraud by failing to give Person LL’s contribution to the PIC. The
  14 government’s claim is bizarre. On November 9, 2016 Person LL gave Mr. Zuberi
  15 the Inauguration Contribution. On December 15, 2016, Mr. Zuberi contributed
  16 $900,000 to the 2017 PIC. (ECF 42, Ex. 3.) There is no evidence to suggest that
  17 Person LL’s contribution was not part of $900,000 payment. Nor is there any
  18 evidence that Mr. Zuberi did not intend to honor Person LL’s contribution. To the
  19 contrary, Mr. Zuberi continuously reaffirmed Person LL’s right to attend the
  20 inauguration. The only reason Person LL did not attend was that he was out of the
  21 country on that date. Mr. Zuberi still gave him a full refund. (ECF 42, at 18 n. 10.)
  22                      c.    Alleged Witness Tampering: 5/4/17
  23         Contrary to the government’s claim, Mr. Zuberi also did not commit witness
  24 tampering with respect to Person LL on May 4, 2017. After Person LL gave Mr.
  25
  26   28
         Indeed, long after he made both payments, Person LL and Mr. Zuberi continued to
  27 have a close and positive relationship. See (ECF 53, Ex. 2.) (Person LL telling Mr.
  28 Zuberi: “I love you[.] And thank you”).
     1563354.1
                                              -39-                  Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 45 of 54 Page ID #:3238




   1 Zuberi the Inauguration Check, Person LL decided that he would not attend the
   2 inauguration because he was out of the country. Mr. Zuberi gave Person LL his
   3 money back. That is all. The government contends that Mr. Zuberi tampered with
   4 Person LL because Mr. Zuberi only made efforts to refund his payment after he
   5 became aware of the government’s investigation on February 24, 2017, when
   6 Special Agents of the Internal Revenue Service (“IRS”) attempted to interview him.
   7 (ECF 42, at 3, 5.) As explained below, the government is wrong.
   8               On April 11, 2017, Person LL asked Mr. Zuberi for a refund for the
   9 Inauguration Contribution and certificates of his Rad Pad investment.29 (ECF 42, at
  10 9.) Mr. Zuberi was in Dubai at the time, but arranged to meet Person LL in Los
  11 Angeles on May 4, 2017, to give him the check and the documents in person.30 Id.
  12 On May 4, 2017, Mr. Zuberi picked Person LL up from LAX and they stopped at a
  13 gas station to refuel before going to dinner.31 At some point during the meeting, Mr.
  14
       29
  15      In an effort to paint Mr. Zuberi in a negative light, the government claims that
       Person LL informed Mr. Zuberi that he would not attend on December 21, 2016.
  16   (ECF 42, at 8.) The government chooses this date because, on the same day, Mr.
  17   Zuberi told Person LL he would mail his check, but didn’t actually do so. Id.
       However, the government fails to mention that subsequent communications between
  18   Person LL and Mr. Zuberi reveal that Person LL actually changed his mind again
  19   and then waffled for weeks. This continued until January 4, 2017, when Mr. Zuberi
       sent Person LL a message stating, “Please confirm you still want r [sic] to go to the
  20   Inauguration for me to hold the ticket.” (O’Brien Declaration re Obstruction, ECF
  21   53, Ex. 2.) It was only at this point that Person LL finally decided that he would not
       attend because he had “to be in [foreign country] that week.” (ECF 42, at 6.)
  22
       30
        The government implies nefarious motives from the request for an in-person
  23 meeting. The texts cited by the government suggest that Mr. Zuberi was out of the
  24 country and exasperated from Person LL’s frequent texting from a different time
     zone. These texts show he was traveling back and forth from Dubai and Geneva
  25 likely did not have time to accommodate Person LL’s request. (ECF 42, at 9-10.)
  26 Person LL also typically traveled to Los Angeles in May on his own accord. (ECF
     53, Ex. 1.)
  27
     31
  28    The government accurately states that, prior to this meeting, Mr. Zuberi told
       1563354.1
                                                    -40-                 Case No. LACR19-00642-VAP
                                   DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 46 of 54 Page ID #:3239




   1 Zuberi gave Person LL the $50,000 refund he requested. However, contrary to the
   2 government’s claim, Mr. Zuberi did not seek to exchange the refund check for
   3 Person LL’s silence. Four critical facts debunk the government’s argument. First,
   4 Mr. Zuberi actually wrote Person LL a refund check for $50,000 on January 28,
   5 2017—before his meeting with IRS agents. (Exhibit 10.) (carbon copy of $50,000
   6 check made out to person LL, dated January 28, 2017).) This check demonstrates
   7 his prior intent to reimburse Person LL irrespective of the investigation. Second,
   8 Mr. Zuberi merely provided the check in response to Person LL’s request for a
   9 refund. (ECF 42, at 9.) There is no evidence that Mr. Zuberi ever initiated contact
  10 with Person LL. Person LL asked for the money he was entitled to and Mr. Zuberi
  11 gave it to him. (ECF 53, at 10 n. 5.) (“Person LL was entitled to the return of his
  12 money.”) Third, as the government concedes, Mr. Zuberi gave Person LL the
  13 refund check even though “[t]he record suggests that Person LL never agreed to
  14 remain silent. . .” (Id.) In other words, the government admits that Mr. Zuberi’s
  15 payment was not conditioned on obtaining Person LL’s silence. Fourth, at this point
  16 in time, Mr. Zuberi was only aware of the IRS’s tax investigation into him. Given
  17 that Person LL had no relation to any of Mr. Zuberi’s tax crimes, it would not make
  18 sense for him to attempt to silence Person LL.
  19        The government also blatantly mischaracterizes other important details of this
  20 meeting in an effort to vilify Mr. Zuberi. First, the government states that Mr.
  21 Zuberi “told Person LL to turn off his cell phone or told him to place it within the
  22 car (likely to ensure it could not be used to record their conversation).” (ECF 42, at
  23
  24 Person LL, “I will be using 626.818.4820 number for tomorrow Thursday May 4
     only. Please call this number if I don’t pick up my regular number.” (ECF 42, at
  25 10.) However, the government wrongly attributes sinister motives to this statement.
  26 This number is, and has been since 2006, Mr. Zuberi’s second phone line—not some
     type of burner phone, as the government insinuates. (Exhibit 9). Mr. Zuberi’s
  27 regular phone was in the possession of his lawyers on this day. This is another
  28 example of the government assuming the worst about Mr. Zuberi.
     1563354.1
                                               -41-                Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 47 of 54 Page ID #:3240




   1 10.) But the memorandum of Person LL’s interview does not say that. The
   2 memorandum states only that “[Person LL] left his phone in the car when he exited
   3 to speak” to Mr. Zuberi. (ECF 53, Ex. 1.) Nowhere does it suggest that Mr. Zuberi
   4 told him to do so. (ECF 53, ¶ 10 n.3) (“The memorandum of interview does not
   5 recite [Person LL’s] statement that Zuberi asked him to turn off or leave his
   6 cellphone.”) Buried in a footnote of a declaration, the government admits that this
   7 assertion is based on the prosecutor’s “personal recollection of the interview.” (Id.)
   8 But the prosecutor’s personal recollection of a double-hearsay statement from an
   9 interview conducted months prior to his declaration cannot seriously be considered
  10 reliable evidence.32 The government provides no explanation as to why such a
  11 salacious allegation was left out of the interview memorandum prepared by the FBI
  12 agents who were physically present at the interview (unlike the prosecutor who
  13 participated via teleconference). (Id., Ex. 1.)
  14         Second, the government insinuates that Mr. Zuberi told Person LL that he was
  15 having “tax issues” because he was requesting his silence. (ECF 42, at 10.)
  16 However, again, the memorandum of the interview does not say that. It merely says
  17 that Mr. Zuberi “explained to [Person LL] at some point he was having ‘tax issues.’”
  18 (ECF 53, Ex. 1.) The government fails to mention that during this period, Person
  19 LL was facing serious business and legal issues of his own that had put him in
  20 financial trouble and in “need of a lot of money.” (ECF, at 9) (“I have people
  21 pushing and pushing me . . . i [sic] am going rrwlay [sic] through tough time . . .
  22 Know [sic] pleasd [sic] help me”)) In addition, because of these financial
  23
       32
  24     The prosecutor has made himself a witness and potentially raised conflict of
     interest issues by his declaration. Indeed, throughout his declarations, the
  25 prosecutor makes numerous assertions of personal knowledge of facts without
  26 attaching any supporting evidence. Mr. Zuberi reserves the right to cross-examine
     the declarant at the sentencing hearing, unless the government withdraws all of the
  27
     prosecutor’s unsupported assertions.
  28
     1563354.1
                                               -42-                 Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 48 of 54 Page ID #:3241




   1 difficulties, Person LL had previously asked Mr. Zuberi for a $110,000 loan for his
   2 business. (Id., Ex. 3.)33 Thus, Mr. Zuberi brought up his “tax issues” to explain
   3 why he could not give Person LL a loan—not to explain what Person LL needed to
   4 be silent about. (ECF 42, at 10.)
   5                      d.    Alleged Witness Tampering: 6/21/17-7/28/17
   6         The government further claims that Mr. Zuberi committed witness tampering
   7 again in July 2017 with respect to Person LL. Again, the government’s argument is
   8 untethered from the facts. Mr. Zuberi simply refunded Person LL the money he
   9 owed him.
  10         Sometime after May 2017 meeting, Person LL lost the reimbursement check
  11 that Mr. Zuberi had given him for the Inauguration Contribution. (ECF 42, at 11.)
  12 On June 21, 2017, Person LL requested another check from Mr. Zuberi, as well as
  13 the certificate for his investment in Rad Pad. (Id.) Accordingly, Person LL and Mr.
  14 Zuberi met at hotel in New York on July 28, 2017, where Mr. Zuberi handed Person
  15 LL another check. (Id. at 12.) Other than speculative inferences from Mr. Zuberi’s
  16 desire to meet with Person LL in person, the government provides no evidence or
  17 testimony that Mr. Zuberi indicated that this check was in exchange for, or
  18 conditioned on, Person LL’s silence.
  19         Recognizing the want of evidence, the government attempts to claim that Mr.
  20 Zuberi “sought to create a false paper trail connected to the July 2017 check and
  21 wrote ‘investment payback’ on the memo portion of the check,” even though it was
  22 for the Inauguration Contribution (ECF 42, at 13.) The evidence does not bear out
  23 this assertion.
  24         First, the government glaringly omits from its brief the fact that Person LL
  25
  26   33
         Person LL request for a loan from Mr. Zuberi continued through this meeting and
  27 until at least February, 2019. (ECF 42, at 17.) (“Also if you can get me guratted
  28 [sic] loan of 250 or 300 k or 500k would be very helpful [sic]”)
     1563354.1
                                              -43-                  Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 49 of 54 Page ID #:3242




   1 actually stated in his interview that the Inauguration Contribution was not refunded
   2 until February, 2019. (ECF 53, ¶ 21(i).) If so, then this July check could not have
   3 been reimbursement for the Inauguration Contribution, as the government claims.
   4 The government’s response to this inconvenient fact is simply that it “believe[s]
   5 [Person LL] was mistaken.” (Id.) But the prosecutor’s belief is not evidence.
   6         Second, government suggests that because Mr. Zuberi also stated he was
   7 bringing the Rad Pad certificates to the meeting, the check could not have been
   8 related to the investment. However, the government neglects to mention that Person
   9 LL had previously directed Mr. Zuberi to refund only a portion of his investment.
  10 (ECF 53, Ex. 3.) Thus, it would make sense for Mr. Zuberi to bring both a Rad Pad
  11 refund check and the certificate.
  12         Third, contrary to the government’s interpretation of the subsequent messages
  13 between Mr. Zuberi and Person LL, these messages actually suggest that Mr. Zuberi
  14 believed he was refunding the Rad Pad investment. Specifically, when Person LL
  15 asked Mr. Zuberi why he did not send the investment certificate yet, Mr. Zuberi
  16 responded “I refunded you $50,000.” (ECF 42, at 12.) Taken together, it is clear
  17 that the government has not met its burden to show that Mr. Zuberi sought to throw
  18 off investigators by misidentifying the check. Rather, the evidence reveals that the
  19 government will go to great lengths to discount, and hide, any facts that don’t fit
  20 with its preconceived theories.
  21               2.     Person C
  22                      a.    Background
  23         The government contends that Mr. Zuberi also obstructed justice by
  24 tampering with another witness, Person C. But the government relies entirely on
  25 Person C’s biased and unreliable testimony on this point. Person C was intimately
  26 involved in conduct that the government now claims constituted criminal FARA
  27 violations. Specifically, Person C was the mastermind of the plan to work in the
  28 United States to unfreeze Libyan assets, as described in the government’s FARA
     1563354.1
                                              -44-                  Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 50 of 54 Page ID #:3243




   1 brief. (ECF 84, at 16-17.) He was the one who approached Mr. Zuberi and asked
   2 for his help on the project. Moreover, he and his partner, Person A, were the ones
   3 who continued to pursue the plan even after Mr. Zuberi abandoned it. (Id. at 18.)34
   4 Thus, it is no surprise that he attempted to assassinate Mr. Zuberi’s character in his
   5 testimony. By attacking Mr. Zuberi’s credibility, he could downplay his role in the
   6 alleged criminal activity and save his own skin.35
   7               In fact, aspects of Person C’s account are disproven by documentary
   8 evidence. For example, Person C claims that he met Mr. Zuberi at Mr. Zuberi’s
   9 hotel room in Dubai in May 2018. (ECF 42, at 13.) Once there, he claims that Mr.
  10 Zuberi “asked for Person C’s mobile phone, told him that the FBI might be
  11 listening, placed both Person C’s and his own phone in the bedroom (likely to
  12 prevent recording of their conversation), and escorted Person C to the dining room”
  13 to request that Person C avoid the United States. (Id.) However, the documentary
  14 evidence shows that Mr. Zuberi’s hotel room in Dubai was a single-room suite. See
  15 (Declaration of Claude Arnold, Exs. A-B.) The separate dining room where this
  16 conversation supposedly took place doesn’t exist. As such, Person C’s testimony
  17 should not be believed.
  18                     3.    Person MM:
  19                           a.    Alleged Witness Tampering: Unknown Date
  20               The government argues that, on some unknown date, Mr. Zuberi visited
  21 Person MM and asked him not to visit the United States. (ECF 42, at 19.)36 The
  22
       34
  23   Mr. Zuberi abandoned the project after he developed concerns that Person C and
     others had committed FCPA violations in the process of securing the Libyan
  24 official’s commitment to the project.
  25   35
        Indeed, the strategy appears to have worked, because Person C, also a U.S.
  26 citizen, has not been charged with any crime related to the Libya conduct, which the
     government now contends was illegal.
  27
     36
  28    The government also asserts that Person MM made illegal campaign contributions
       1563354.1
                                                    -45-                 Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 51 of 54 Page ID #:3244




   1 government bases its entire assertion on the statements of Person C, who did not
   2 even claim to be present at this meeting. In fact, Person C did not even know when
   3 or where it took place. Tellingly, the government provides no evidence whatsoever
   4 from Person MM, the only actual witness to the alleged encounter, to support its
   5 claim. As explained above, Person C is both a biased and unreliable source. His
   6 double-hearsay statements are not sufficient to meet the government’s burden of
   7 proof.
   8                4.    USCares Investors
   9          The government also alleges that Mr. Zuberi defrauded USCares investors
  10 and then committed obstruction of justice by paying them back the money the
  11 government concedes they were owed. Again, the government has not supported its
  12 claims.
  13                      a.     Alleged Fraud
  14          Person L, Person M, Person N, and Person J, individually and/or through their
  15 companies, were investors in USCares, a company that sought to apply for a license
  16 from the Office of Foreign Assets Control (“OFAC”) to export food, medicine, and
  17 medical supplies from the U.S. to Iran. The government wrongly claims that Mr.
  18 Zuberi perpetrated a fraud against these investors.
  19          First, the government claims that Mr. Zuberi made false representations to
  20 pressure one individual into investing. (ECF 42, at 20.) Specifically, the
  21 government claims that Mr. Zuberi “falsely claimed that investment spots were
  22 closing because of the high degree of interest from other investors.” (Id.) These
  23 statements, typical in arms-lengths negotiations, are puffery—not materially
  24 fraudulent. A real-estate agent does not commit criminal fraud every time he urges
  25
  26
     through Mr. Zuberi in violation of FECA. The government cites to no evidence of
  27 this in its obstruction brief. FECA related issues are discussed in detail in Section
  28 II, supra.
     1563354.1
                                               -46-                  Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 52 of 54 Page ID #:3245




   1 a potential client to move quickly because there are other motivated buyers.
   2         Second, the government claims that Mr. Zuberi defrauded investors by
   3 instructing them to transfer their investments into his personal accounts rather than a
   4 USCares capital account, in violation of their operating agreement. (ECF 42, at 20.)
   5 Again, this is not fraud. The government’s brief makes clear that Mr. Zuberi did not
   6 deceive the investors: he told them their money was not going into a USCares
   7 account. Id. This commingling of assets amounts to, at most, a breach of the
   8 operating agreement—not fraud. In any event, it is not even clear that Mr. Zuberi
   9 breached the agreement. The USCares contract did not prohibit Mr. Zuberi’s use of
  10 the funds while waiting for the regulatory hurdles to clear. Instead, it explicitly
  11 stated that a Member (Mr. Zuberi was a member) could borrow money from
  12 USCares with approval of a manager (Mr. Zuberi was a manager). (ECF 109, Ex.
  13 11.)
  14         Third, the government suggests Mr. Zuberi converted the funds for his own
  15 benefit without actually performing any work on the project. Not so. Mr. Zuberi
  16 took numerous steps to implement USCares’ business plan, including: (1) retaining
  17 a law firm for a “90-day strategic legal and political assessment, to produce a
  18 comprehensive risk analysis and a road map and recommendations for advancing
  19 the proposed transactions”; (2) retaining the same law firm to assist with “applying
  20 for any required US Government licenses and drafting the various commercial
  21 agreements required to execute the proposed transactions”; (3) obtaining due
  22 diligence reports; (4) drafting licensing applications. (Exhibit 11.) After the project
  23 failed, Mr. Zuberi returned the investments. (ECF 42, at 22.)
  24                      b.    Alleged USCares Investors Tampering: 4/28/17 to
  25                            3/14/19
  26         The government claims that Mr. Zuberi committed witness tampering by
  27 returning the very funds that the government claims the investors were entitled to.
  28 (ECF 42, at 23.) The government presents a conspiratorial view of the facts.
     1563354.1
                                          -47-                    Case No. LACR19-00642-VAP
                               DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 53 of 54 Page ID #:3246




   1 Beginning on or around October 16, 2016, USCares investors began to ask for their
   2 investments back and some threatened legal action. (ECF 42, at 21.) After back and
   3 forth between the parties, on April 28, 2017, Mr. Zuberi began to settle with these
   4 investors and paid back their money pursuant to those settlements. (ECF 42, at 22.)
   5 The government does not dispute that these investors were entitled to the money
   6 they received.
   7         This is not obstruction. The government cannot have it both ways. In the
   8 government’s view, if Mr. Zuberi refused to pay back the money, he is guilty of
   9 fraud. If he paid back the money, he committed obstruction. Mr. Zuberi is
  10 permitted to settle potential civil lawsuits against him without automatically
  11 subjecting himself to criminal liability. In fact, Mr. Zuberi’s counsel volunteered to
  12 the government that Mr. Zuberi had begun to undertake this course of action in June
  13 2018, vitiating any implication that he was covertly attempting to obstruct justice.
  14         Moreover, Person N, Person M, and others made unambiguous statements
  15 that they were not defrauded by Mr. Zuberi. (ECF 42, at 24.) (“I don’t believe that
  16 Mr. Zuberi’s action were in any way fraudulent . . . That money was effectively
  17 loaned to him, and he will repay it at the appropriate time.”). The government
  18 claims that these statements are unreliable because they are “diametrically opposed
  19 to prior statements issued by Person N and Person M. However, the statements are
  20 not irreconcilable. Person N and Person M’s previous statements only show that
  21 they wanted to recall their investment and were frustrated by the lack of immediate
  22 payment—not that they thought they had been defrauded. Person N made no
  23 allegations of fraud in his demand. (ECF 42, at 21.). And while Person M’s
  24 lawyers threatened to pursue a fraud claim against Mr. Zuberi as part of a common
  25 legal strategy to recover his investment, there’s no proof that Person M actually
  26 believed he was defrauded. (ECF 42, at 22.) Even if the investors were frustrated
  27 by the slowness of Mr. Zuberi’s refunds, the fact that the same investors were no
  28 longer frustrated (and were willing to say so) after he honored his obligation and
     1563354.1
                                              -48-                  Case No. LACR19-00642-VAP
                              DEFENDANT’S SENTENCING MEMORANDUM
Case 2:19-cr-00642-VAP Document 122 Filed 05/18/20 Page 54 of 54 Page ID #:3247




   1 repaid them does not convert the act of repayment into paying the investors to
   2 submit false declarations, as the government recklessly argued.
   3 VI.           Conclusion
   4               Mr. Zuberi has accepted responsibility for his crimes by pleading guilty. Yet,
   5 still unsatisfied, the government has filed over one-hundred pages of briefing
   6 detailing non-relevant and speculative allegations against Mr. Zuberi in an effort to
   7 further vilify Mr. Zuberi in a public forum. For the foregoing reasons, the Court
   8 should reject the government’s arguments and find, as the USPO did, that a below-
   9 Guideline sentence is appropriate.
  10
  11 DATED: May 18, 2020                        BROWNE GEORGE ROSS LLP
  12                                               Thomas P. O’Brien

  13
  14
                                                By:        /s/ Thomas P. O’Brien
  15                                                       Thomas P. O’Brien
  16                                            Attorneys for Defendant Imaad Shah Zuberi

  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1563354.1
                                                      -49-                Case No. LACR19-00642-VAP
                                    DEFENDANT’S SENTENCING MEMORANDUM
